Exhibit 10.13

RESEARCH AND OPTION TO LICENSE, DEVELOPMENT, AND COMMERCIALIZATION

AGREEMENT

between

JOHNSON & JOHNSON ENTERPRISE INNOVATION, INC.

and

PULMATRIX, INC.

DATE: December 26, 2019

PLEASE NOTE: CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

     2  

ARTICLE 2 PROGRAM

     11  

ARTICLE 3 OPTION AND LICENSE RIGHTS

     14  

ARTICLE 4 DEVELOPMENT OF LICENSED PRODUCTS

     16  

ARTICLE 5 COMMERCIALIZATION OF LICENSED PRODUCTS

     17  

ARTICLE 6 FINANCIALS AND REPORTING

     18  

ARTICLE 7 CONFIDENTIALITY

     23  

ARTICLE 8 PATENTS AND INTELLECTUAL PROPERTY

     24  

ARTICLE 9 INDEMNIFICATION

     27  

ARTICLE 10 TERM AND TERMINATION

     28  

ARTICLE 11 REPRESENTATIONS AND WARRANTIES

     30  

ARTICLE 12 DISPUTE RESOLUTION

     31  

ARTICLE 13 MISCELLANEOUS PROVISIONS

     33  

 

i

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------

LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT

This License, Development, and Commercialization Agreement is made and effective
as of December 26, 2019 (the “Effective Date”), and is between Johnson & Johnson
Enterprise Innovation, Inc., a company incorporated in New Jersey and having a
principal place of business at 1 Johnson and Johnson Plaza, New Brunswick, NJ
08940 (“Licensee” or “JJEI”) and Pulmatrix, Inc., a company incorporated in the
State of Delaware and having a place of business at 99 Hayden Avenue, Suite 390,
Lexington, MA 02421 (“Licensor” or “Pulmatrix”). Licensor and Licensee are each
referred to herein as a “Party” and are together referred to herein as the
“Parties”. Capitalized terms used in this Agreement shall have their respective
meanings set forth in Article 1 (Definitions) below or, if not set forth in
Article 1 (Definitions), the meaning designated elsewhere in this Agreement.

RECITALS

 

1.

Licensor and Respivert Ltd. (“Respivert”), a subsidiary of Janssen Biotech, Inc.
and an Affiliate of Licensee are currently parties to a License, Development,
and Commercialization Agreement, dated June 9, 2017 (the “Exclusive License
Agreement”) pursuant to which Respivert has, among other things, granted
Licensor an exclusive license to certain Patent rights and Know-How related to
Compounds, and Licensor has, among other things, developed licensed products
pursuant to the Exclusive License Agreement. Respivert has acknowledged and
consented to Licensor entering into this Agreement as described in Appendix 8
(Side Letter).

 

2.

Licensor desires to provide an assignment option to Licensee of all of
Licensor’s rights under the Exclusive License Agreement.

 

3.

Licensor and Licensee desire to engage in the Clinical Study and the Toxicology
Study, pursuant to a Research Plan, as further described in this Agreement and
in the Research Plan.

 

4.

Licensee, together with its Affiliate companies, possesses biological and other
research, development, and commercialization capabilities, as well as
proprietary technology in a broad range of therapeutic fields, and is interested
in Developing and Commercializing one or more of the Compounds pursuant to the
terms of this Agreement.

 

5.

Licensor desires to assign and license certain rights, on an exclusive basis as
set forth in this Agreement, to the Compounds and certain Technology and
Know-How to Licensee, and Licensee desires to receive from Licensor an
assignment and license to such Compounds, Technology, and Know-How.

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the receipt, sufficiency, and adequacy of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used in this Agreement shall have their respective meanings
set forth below or, if not set forth below, the meaning designated elsewhere in
this Agreement. Whether stated expressly or not herein, any citation to any
statute or regulation shall be deemed to include any amendment, replacement, or
reenactment thereof for the time being in force.

 

CONFIDENTIAL INFORMATION

2



--------------------------------------------------------------------------------

1.1 “Active Development” means that at any given time Licensee, Sublicensee, or
a delegated Affiliate shall use Commercially Reasonable Efforts to engage in one
or more of the following Development activities for Licensed Products:
formulation development, study/protocol design activity, awaiting protocol
approval from the applicable institutional review board or FDA, patient
recruitment, patient treatment, data analysis, report writing for any Clinical
Trial, regulatory files being drafted or pending, pricing or marketing approvals
pending, Manufacturing investment work, synthetic process development, drug
synthesis, packaging development, manufacturing scale-up and validation,
preclinical or in vitro characterization and go/no go decision awaited from a
formal research and development committee within Licensee to initiate any of the
preceding activities.

1.2 “Active Pharmaceutical Ingredient” or “API” means any substance or
combination of substances used in a finished pharmaceutical product, intended to
furnish pharmacological activity or to otherwise have a direct effect in the
diagnosis, cure, mitigation, treatment, or prevention of disease, or to have
direct effect in restoring, correcting, or modifying physiological functions in
human beings.

1.3 “Affiliate” means with respect to any Person, any other Person that directly
or indirectly controls, is controlled by, or is under direct or indirect common
control with such Person. For the purposes of this definition, the term
“control” (including, with correlative meanings, the term “controlled by” and
“under common control with”) as used with respect to any Person, means the
possession of at least fifty percent (50%) of the voting stock or other
ownership interest of the other Person, or the power to direct or cause the
direction of the management and policies of the other Person, or the power to
elect or appoint at least fifty percent (50%) of the members of the governing
body of the other Person through the ownership of the outstanding voting
securities or by contract or otherwise. “Affiliate” of, or an entity

1.4 “Agreement” means this agreement, together with any other documents
incorporated herein by reference, including its schedules and Appendices, as the
same may be amended from time-to-time.

1.5 “Applicable Law” means all laws, statutes, rules, regulations, including any
applicable rules, regulations, guidelines, or other requirements set forth by
the Regulatory Authorities with jurisdiction over the activities performed under
this Agreement, applicable to each of the Parties with respect to each such
Party’s performance of their respective obligations under this Agreement, that
may be in effect from time-to-time.

1.6 “BLA” means a biological license application filed pursuant to 42 USC
Section 262 et. seq. including all documents, data, and other information
concerning a Licensed Product which are necessary for, or included in, FDA
approval to market a Licensed Product and all supplements and amendments,
including supplemental biological license applications, that may be filed with
respect to the foregoing as more fully defined in 21 C.F.R. §600 et seq.

1.7 “Business Day” means a day on which banking institutions in New York, N.Y.
are open for business.

1.8 “Calendar Quarter” means a financial quarter based on the J&J Universal
Calendar (a copy of which is attached hereto as Appendix 4 (Johnson & Johnson
Universal Calendar)) for that year and is used by JJEI or its Affiliates for
internal and external reporting purposes; provided, however, that the first
(1st) Calendar Quarter for the first (1st) Calendar Year extends from the
Effective Date to the end of the then-current Calendar Quarter and the last
Calendar Quarter extends from the first (1st) day of such Calendar Quarter until
the effective date of the termination or expiration of this Agreement.

 

CONFIDENTIAL INFORMATION

3



--------------------------------------------------------------------------------

1.9 “Calendar Year” means a year based on the J&J Universal Calendar for that
year (a copy of which for 2019/2020 is attached hereto as Appendix 4 (Johnson &
Johnson Universal Calendar)). The last Calendar Year of the Term begins on the
first (1st) day of the J&J Universal Calendar Year for the year during which
termination or expiration of the Agreement will occur, and the last day of such
Calendar Year will be the effective date of such termination or expiration. The
first (1st) Calendar Year will begin on the Effective Date and end on the last
day of the first (1st) full Calendar Year thereafter.

1.10 “Clinical Study” shall have the meaning set forth under the Research Plan
attached hereto as Appendix 3 (Research Plan).

1.11 “Clinical Trial” means any research study of a therapeutic product with
human subjects designed to provide specific data to determine either or both the
safety and/or efficacy of such product.

1.12 “Combination Product” means a product offering sold under a single price
consisting of a Licensed Product in combination with, or supplied with, one or
more other products containing one or more additional APIs, whether or not such
other products are sold separately.

1.13 “Commercially Reasonable Efforts” means reasonable and good faith efforts
by a Party to accomplish such objective as that Party would normally use to
accomplish a similar objective under similar circumstances.

1.14 “Commercialize” or “Commercialization” means any and all activities
directed to marketing, promoting, detailing, distributing, importing, having
imported, exporting, having exported, selling or offering to sell, or otherwise
exploiting, a pharmaceutical product following receipt of Regulatory Approval
for such product in the applicable country, including conducting pre-and
post-Regulatory Approval activities, including studies reasonably required to
increase the market potential of the product and studies to provide improved
formulation and delivery, and launching and promoting such product in each
country.

1.15 “Compound Patents” means the patents licensed by Licensor under the
Exclusive License Agreement, including those listed on Appendix 1A (Compound
Patents).

1.16 “Compounds” means experimental narrow spectrum kinase inhibitor compounds
designated as RV568, RV1162, and RV7031, and their salts, isomers, enantiomers,
different physical forms (including amorphous forms), and polymorphs.

1.17 “Control” or “Controlled” means possession of the ability to grant a
license or sublicense of Patents, Know-How, or other intangible rights as
provided for herein without violating the terms of any contract or other
arrangements with any Third Party.

1.18 “Cover” means, with respect to any subject matter, that the Manufacturing,
using, selling, offering for sale, making, having made , or otherwise exploiting
of such subject matter would, but for the licenses granted in this Agreement,
infringe a claim of a Patent right in the country in which the activity occurs.

1.19 “Currency Hedge Rates” means the J&J currency hedge rate, which is the
result of the effectively performed currency hedging at J&J for the then-current
Calendar Year, as updated pursuant to Section 6.13 (Currency Exchange) and will
be set up once a Calendar Year and will remain constant throughout such Calendar
Year. The Currency Hedge Rate is calculated as a weighted average hedge rate of
the outstanding external foreign currency forward hedge contracts of J&J with
Third Party banks.

 

CONFIDENTIAL INFORMATION

4



--------------------------------------------------------------------------------

1.20 “Development” or “Develop” means all internal and external research,
development, and regulatory activities related to pharmaceutical or biologic
products, including (i) research, non-clinical testing, toxicology, testing and
studies, non-clinical and preclinical activities, and Clinical Trials and
(ii) preparation, submission, review, and development of data or Information for
the purpose of submission to a Regulatory Authority to obtain authorization to
conduct Clinical Trials and to obtain, support, or maintain Regulatory Approval
of a pharmaceutical or biologic Product, but excluding activities that are
directed to Manufacturing, Medical Affairs, or Commercialization. Development
will include development and regulatory activities for additional forms,
formulations, or Indications for a pharmaceutical or biologic Product after
receipt of Regulatory Approval of such Product (including label expansion),
including Clinical Trials initiated following receipt of Regulatory Approval or
any Clinical Trial to be conducted after receipt of Regulatory Approval that was
mandated by the applicable Regulatory Authority as a condition of such
Regulatory Approval with respect to an approved formulation or Indication (such
as post-marketing studies and observational studies, if required by any
Regulatory Authority in any region in the Territory to support or maintain
Regulatory Approval for a pharmaceutical or biologic Product in such region).
“Develops,” “Developing,” and “Developed” (and any similar derivatives of
“Develop”) will be construed in accordance with this Section 1.20.

1.21 “Development Milestone Event” has the meaning set forth in Section 6.4
(Development Milestone Payments).

1.22 “Development Milestone Payment” has the meaning set forth in Section 6.4
(Development Milestone Payments).

1.23 “Dollars” means the legal currency of the United States.

1.24 “Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

1.25 “EMA” means the European Medicines Agency or any successor agency that is
responsible for reviewing applications seeking approval for the sale of
pharmaceuticals in the European Union.

1.26 “FDA” means the United States Food and Drug Administration or any successor
agency.

1.27 “Field” means the diagnosis, treatment, palliation, amelioration, or
prevention of (i) respiratory disease, condition, or symptom, and (ii) cancer or
any related symptom, in humans or animals. “Respiratory disease, condition or
symptom” is intended to include any disease, condition, or symptom that is
(a) related to the respiratory system, or (b) diagnosed, treated, palliated,
ameliorated, or prevented by an Active Pharmaceutical Ingredient delivered by
the respiratory pathway, for example, including oral or nasal inhalation.
Notwithstanding the foregoing, the Field does not include diagnosis, treatment,
palliation, amelioration, or prevention of any gastrointestinal and/or
ophthalmology Indications in humans, but the Field does include any cancer or
related Indication, including without limitation any tumor suppression-related
Indication in oncology such as cancers of the gastrointestinal tract and eye.

1.28 “Financial Records” has the meaning set forth in Section 6.12 (Financial
Records).

1.29 “First Commercial Sale” means, with respect to a Licensed Product on a
country-by-country basis, the first (1st) sale by JJEI or its Affiliates,
Sublicensees, or, with respect to a Generic Equivalent, the first (1st) sale by
a Third Party, in each case, in an arms-length transaction to a Third Party
(other than a Sublicensee) for use or consumption by the general public of that
Licensed Product or Generic Equivalent in a country after all required
Regulatory Approvals for commercial sale of that Licensed Product or Generic
Equivalent have been obtained in such country. A sale of a Licensed

 

CONFIDENTIAL INFORMATION

5



--------------------------------------------------------------------------------

Product for: (i) Clinical Trial purposes; (ii) compassionate use, named patient
sales, or patient assistance programs; (iii) similar uses in a limited number to
support Regulatory Approvals, such as test marketing programs or other similar
programs or studies (provided that the Licensed Product is not otherwise
generally available for purchase in such country); or (iv) early access
programs, in each case ((i) – (iv)), will not constitute a First Commercial Sale
of such Licensed Product. In addition, sales of a Licensed Product by and
between JJEI and its Affiliates or Sublicensees will not constitute a First
Commercial Sale.

1.30 “Generic Equivalent” means a product that is being sold in a country
without infringing a claim of a Licensed Patent covering a Licensed Product
being sold hereunder by Licensee, which would have infringed such claim of a
Licensed Patent, or which would have prevented a Third Party from selling the
product, if such claim of a Licensed Patent were in force in that country.

1.31 “Governmental Authorities” means any court, tribunal, arbitrator, agency,
commission, department, ministry, official, authority, or other instrumentality
of any national, state, county, city, or other political subdivision.

1.32 “Improvements” means any adaptation, change, modification, redesign, change
in formulation, dosage, or mode of delivery, any additional Indications in the
Field, and any change in a Compound, the Technology, or the Licensed Product
resulting from a change in the Manufacturing process, which utilizes or is
derived from information Controlled by Licensor or its Affiliates during the
Term.

1.33 “Indication” means a recognized disease or condition as identified in a NDA
or BLA for a Licensed Product.

1.34 “Information” means all information including, but not limited to, screens,
assays, models, inventions, practices, methods, knowledge, Know-How, skill,
experience, test data including pharmacological, toxicological, and clinical
test data, analytical and quality control data, marketing, pricing,
distribution, costs, sales, Manufacturing secrets and procedures, secret
processes, reports, plans, designs, prototypes, test results, working drawings,
methods including testing methods, formulas, recipes, material and performance
specifications, and current accumulated experience acquired as a result of
technical research or otherwise, and patent and legal data or descriptions (to
the extent that disclosure thereof would not result in loss or waiver of
privilege or similar protection) and methods as each of the foregoing relate to
the Licensed Product and is Controlled by a Party or its Affiliates.

1.35 “iSPERSE Patents” means any Patents owned or controlled by Licensor
covering the iSPERSE Technology and not containing claims to iSPERSE Technology
in combination with a Compound, including those listed in Appendix 1B (iSPERSE
Patents).

1.36 “iSPERSE Technology” means Licensor’s proprietary platform for inhaled drug
delivery based on the following unique properties: dense, high drug load,
engineered particles with highly efficient dispersibility and delivery to the
airways.

1.37 “Know-How” means all Information, including Manufacturing secrets and
procedures.

1.38 “Licensed Patent” means all patents that (a) are Controlled by Licensor as
of the Effective Date; and (b) are necessary and useful for the Development,
Manufacture, use, or Commercialization of the Compounds, Technology, and the
Licensed Products. Licensed Patents, including all patents that claim iSPERSE
Technology in combination with a Compound and those listed in Appendix 1C
(Licensed Patents), but excluding the Compound Patents and the iSPERSE Patents.

 

CONFIDENTIAL INFORMATION

6



--------------------------------------------------------------------------------

1.39 “Licensed Product” means any product containing a Compound as an API,
either alone or in combination with one or more other APIs, in any formulation,
dosage form, or method of delivery, that the sale, Manufacture, importation, or
use, but for the license rights granted in this Agreement, would directly
infringe, or contribute to, or induce the infringement of a Valid Claim of a
Licensed Patent.

1.40 “Licensee Indemnitees” has the meaning set forth in Section 9.1.1.

1.41 “Licensee Know-How” means Know-How which (i) Licensee discloses to Licensor
under this Agreement or under the Confidentiality Agreement between the Parties
dated August 12, 2019, and (ii) is within the Control of Licensee during the
Term of the Agreement.

1.42 “Licensee Patent” means the rights granted by any Governmental Authority
under a Patent owned or Controlled by Licensee during the Term claiming a
method, apparatus, material, Manufacture, or business method relating to a
Licensed Product.

1.43 “Licensor Indemnitees” has the meaning set forth in Section 9.1.2.

1.44 “Licensor Know-How” means Know-How that (a) Licensor discloses to Licensee
under this Agreement or under the Confidentiality Agreement between the Parties
dated August 12, 2019, (b) is within the Control of Licensor during the Term of
the Agreement, and (c) and that is not generally known to the public at the time
it is disclosed to Licensee or its Affiliates.

1.45 “Licensor Materials” means the Compounds, physical API, formulated API bulk
material and on-hand intermediaries required for the Manufacture of Compounds,
in the quantities listed in Appendix 2 (Licensor Materials and Technology).

1.46 “Losses” has the meaning set forth in Section 9.1.1.

1.47 “Manufacture” means activities that are directed to manufacturing,
processing, packaging, labeling, filling, finishing, assembly, quality
assurance, quality control, testing, and release, shipping or storage of any
pharmaceutical or biologic product (or any components or process steps involving
any product or any companion diagnostic), placebo or comparator agent, as the
case may be, including process, development, qualification, validation,
scale-up, pre-clinical, clinical and commercial manufacture and analytic
development, product characterization and stability testing, but excluding
activities that are directed to Development, Commercialization or Medical
Affairs. “Manufacturing” and “Manufactured” and any similar derivatives of
“Manufacture” will be construed in accordance with this Section 1.47.

1.48 “Medical Affairs” means activities conducted by a Party’s medical affairs
departments (or, if a Party does not have a medical affairs department, the
equivalent function thereof), including communications with key opinion leaders,
medical education, symposia, advisory boards (to the extent related to medical
affairs or clinical guidance), activities performed in connection with patient
registries and other medical programs and communications, including educational
grants, research grants (including conducting investigator-initiated studies)
and charitable donations to the extent related to medical affairs and not to
other activities that do not involve the promotion, marketing, sale or other
Commercialization of products and are not conducted by a Party’s medical affairs
(or equivalent) departments.

1.49 “NDA” means a new drug application filed pursuant to 21 U.S.C.
Section 505(b)(1), as amended from time-to-time, or equivalent submissions with
similar requirements in other countries including all documents, data, and other
Information concerning a Licensed Product which are necessary for or included in
FDA approval to market a Licensed Product and all supplements and amendments,
including supplemental new drug applications, that may be filed with respect to
the foregoing as more fully defined in 21 C.F.R. §314.50 et. seq., as amended
from time-to-time, or equivalent submissions with similar requirements in other
countries.

 

CONFIDENTIAL INFORMATION

7



--------------------------------------------------------------------------------

1.50 “Net Sales” means the gross amounts invoiced on sales of a Licensed Product
by JJEI, or any of its Affiliates or Sublicensees (excluding any Third Party
distributor or Compulsory Sublicensee) to a Third Party purchaser (including any
Third Party distributor), less the following customary and commercially
reasonable deductions (without duplication), determined in accordance with GAAP
and internal policies and actually taken, paid, accrued, allocated, or allowed
based on good faith estimates:

a. trade, cash, or quantity discounts, allowances and credits, excluding
commissions for Commercialization;

b. excise taxes, use taxes, tariffs, sales taxes and customs duties, or other
government charges imposed on the sale of Licensed Product (including VAT, but
only to the extent that such VAT taxes are not reimbursable or refundable),
specifically excluding, for clarity, any income taxes assessed against the
income arising from such sale;

c. compulsory or negotiated payments and cash rebates or other expenditures to
Governmental Authorities (or designated beneficiaries thereof) in the context of
any national or local health insurance programs or similar programs, including
pay-for-performance agreements, risk sharing agreements as well as government
levied fees as a result of the Affordable Care Act and other similar legislation
and foreign equivalents;

d. rebates, chargebacks, administrative fees, and discounts (or equivalent
thereof) to managed health care organizations, group purchasing organizations,
insurers, pharmacy benefit managers (or equivalent thereof), specialty pharmacy
providers, Governmental Authorities, or their agencies or purchasers,
reimbursers or trade customers, as well as amounts owed to patients through
co-pay assistance cards or similar forms of rebate to the extent the latter are
directly related to the prescribing of the Licensed Product;

e. outbound freight, shipment, and insurance costs to the extent included in the
price and separately itemized on the invoice price;

f. retroactive price reductions, credits, or allowances actually granted upon
claims, rejections, or returns of Licensed Product, including for recalls or
damaged or expired goods, billing errors and reserves for returns;

g. any invoiced amounts that are not collected by the selling Party or its
Affiliates, including bad debts, unless otherwise recovered; and

h. any deductions in the context of payments that are due or collected
significantly after invoice issuance, provided that such payments are included
in revenue, if collected.

Net Sales will include named patient sales only if the applicable Licensed
Product is sold at a price greater than the applicable cost of goods (as
determined in accordance with GAAP). Net Sales will not include transfers or
dispositions for: (i) Clinical Trial purposes; (ii) compassionate use or patient
assistance programs; (iii) similar uses in a limited number to support
Regulatory Approvals or as required by any Governmental Authority, such as test
marketing programs or other similar programs or studies, provided that the
Licensed Product is not otherwise generally available for purchase in such
country; (iv) early access programs; or (v) free samples or donations. In
addition, Net Sales will not include transfers or dispositions of a Licensed
Product by and among JJEI and its Affiliates and Sublicensees.

 

CONFIDENTIAL INFORMATION

8



--------------------------------------------------------------------------------

All aforementioned deductions will only be allowable to the extent they are
commercially reasonable by JJEI and will be determined, on a country-by-country
basis, as incurred in the ordinary course of business in type and amount
verifiable based on JJEI’s and its Affiliates’ and Sublicensee’s reporting
system. All such discounts, allowances, credits, rebates, and other deductions
will be fairly and equitably allocated between the Licensed Product and other
products of JJEI and its Affiliates and Sublicensees such that the Licensed
Product does not bear a disproportionate portion of such deductions.

If a Licensed Product is sold as part of a Combination Product in a given
country in the Territory, then Net Sales for such Combination Product in such
country will be determined as follows:

A. In the event that any Licensed Product is sold in the form of Combination
Products containing one or more other products, if the licensed Compound is sold
separately and all other products in such Combination Product are sold
separately, then Net Sales for the determination of royalties of Combination
Products will be calculated by multiplying Net Sales of such Combination Product
by the fraction A/(A+B) where A is the average Net Sales price of the licensed
Compound component contained in the Combination Product in the applicable
country and B is the sum of the average Net Sales prices of all other product
components included in the Combination Product in the applicable country.

B. If the licensed Compound is sold separately, but not all other products in a
Combination Product are sold separately, then Net Sales for the determination of
royalties of Combination Products will be calculated by multiplying Net Sales of
such Combination Product by the fraction A/C where A is the average Net Sales
price of the licensed Compound component in the Combination Product in the
applicable country and C is the average Net Sales price of the entire
Combination Product in the applicable country.

C. If the licensed Compound is not sold separately, but all other products in a
Combination Product are sold separately, then Net Sales for such Combination
Product will be calculated by multiplying actual Net Sales of such Combination
Product by the fraction (C-B)/C where B is the sum of the average Net Sales
prices of all other product components included in the Combination Product in
the applicable country and C is the average Net Sales Price of the entire
Combination Product in the applicable country.

D. If Net Sales of a Combination Product cannot be determined using the methods
A through C above, then the Parties will negotiate in good faith, at the latest
six (6) months before the expected launch of such Combination Product, an
allocation of Net Sales of such Combination Product to the respective API
components or product components thereof, as the case may be, based on the fair
market value of such components for the purposes of determining a Licensed
Product specific or licensed API specific allocated Net Sales, and if the
Parties are unable to agree on such a reasonable allocation no later than three
(3) months prior to the estimated launch date of such Combination Product, then
Net Sales of such Combination Product will be calculated based on JJEI’s good
faith estimate of the fair market value of the licensed Compound and each of the
other product components included in such Combination Product when sold in such
country. Payments related to such Combination Product under this Agreement,
including royalty payments, will be calculated, due, and payable based only on
such allocated Net Sales.

 

CONFIDENTIAL INFORMATION

9



--------------------------------------------------------------------------------

1.51 “Patents” shall mean all patents and patent applications, including any
continuations, continuations-in-part, divisions, provisionals, or any substitute
applications, any patent issued with respect to any such patent applications,
any reissue, reexamination, renewal, or extension (including any supplemental
patent certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.

1.52 “Person” shall mean an individual, corporation, partnership, joint venture,
limited liability entity, Governmental Authority, unincorporated organization,
trust, trustee, association, or other entity.

1.53 “Phase III Clinical Trial” means a randomized, well-controlled Clinical
Trial in humans of the efficacy and safety of a Licensed Product alone or in
combination with another active agent, which is prospectively designed to
demonstrate statistically whether the Licensed Product, alone or in combination
with another active agent, is safe and effective for use in a particular
Indication, as more fully defined in 21 C.F.R. § 312.21(c), as amended from
time-to-time, and equivalent submissions with similar requirements in other
countries in the Territory in a manner intended to be sufficient to be
sufficient to obtain Regulatory Approval to market that research and development
candidate.

1.54 “Product” means a pharmaceutical product in any dosage form intended for
the prevention, treatment, or diagnosis of disease in humans or animals.

1.55 “Program” shall mean a program of research devised and developed by
Licensor and Licensee for Licensor to perform a Clinical Study and a Toxicology
Study, both as defined in the Research Plan, and as more fully described in the
Research Plan.

1.56 “Program Budget” has the meaning set forth in Section 2.4.3 (Funding).

1.57 “Related Party” and “Related Parties” means each of Licensor’s and
Licensee’s Affiliates and Sublicensees.

1.58 “Regulatory Approval” means, with respect to a pharmaceutical Product in
any regulatory jurisdiction, approval from the applicable Regulatory Authority
sufficient for the Manufacture, distribution, use, marketing, and sale of such
Product in such jurisdiction in accordance with Applicable Laws. In
jurisdictions where the applicable Regulatory Authority sets the pricing or
reimbursement authorizations necessary for the general marketing and sale of
such Product in the marketplace, Regulatory Approval will not be deemed to have
occurred unless and until final approval with respect to pricing or
reimbursement has been granted by the applicable Regulatory Authority.
“Regulatory Approval” does not include authorization by a Regulatory Authority
to conduct named patient, compassionate use, or other similar activities.

1.59 “Regulatory Approval Application” means an application for Regulatory
Approval required before commercial sale or use of a Licensed Product in a
regulatory jurisdiction.

1.60 “Regulatory Authority” means any Governmental Authority, including the FDA,
EMA, or Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any
successor agency thereto), or any other equivalent Governmental Authority, that
has responsibility for granting any licenses or approvals or granting pricing or
reimbursement approvals necessary for the marketing and sale of a pharmaceutical
Product in any country.

1.61 “Research Plan” means the Parties’ plan for the Development activities to
be conducted by Licensor during the Research Term with respect to the Clinical
Study and the Toxicology Study (funded by Licensor and Licensee, respectively),
as described in Appendix 3 (Research Plan), attached hereto (Research Plan).

 

CONFIDENTIAL INFORMATION

10



--------------------------------------------------------------------------------

1.62 “Sales Milestone Event” has the meaning set forth in Section 6.5 (Sales
Milestones).

1.63 “Sales Milestone Payment” has the meaning set forth in Section 6.5 (Sales
Milestones).

1.64 “Sublicensee” shall mean, with respect to a particular Licensed Product, a
Third Party to whom Licensee has granted a license or sublicense under any
Licensee Patents, Licensor Know-How, Licensed Patents or other intellectual
property licensed to Licensee hereunder, to make, use, and sell such Licensed
Product. As used in this Agreement, “Sublicensee” shall also include a Third
Party to whom Licensee has granted the right to distribute a Licensed Product.

1.65 “Technology” means any and all inventions, whether or not patentable,
discoveries, ideas, Know-How, or any other intellectual property, that Licensor
owns, controls, or has access to, that covers or is necessary or reasonably
useful for the research, Development, Manufacture, or Commercialization of any
Compound or Licensed Product in the Field pursuant to this Agreement.

1.66 “Term” shall have the meaning ascribed thereto in Section 10.1 (Term).

1.67 “Territory” means the entire world.

1.68 “Third Party” means an individual, corporation, or any other entity other
than Licensor and Licensee, and any of their Related Parties.

1.69 “Toxicology Study” shall have the meaning set forth in the Research Plan,
attached hereto as Appendix 3 (Research Plan).

1.70 “Valid Patent Claim” means a claim in any Licensed Patent, which claim has
not expired or been held invalid by a non-appealed or unappealable decision by a
court or other appropriate body of competent jurisdiction. In addition, and when
referring to the European Union or to any of its member states, a claim shall
not be a Valid Patent Claim unless it is issued or pending in its regional or
national phase, in each and all members of the European Union or the European
Patent Convention, whichever has the largest number of member states, as of the
Effective Date of this Agreement. For the purpose of royalty determination and
payment, any claim being prosecuted in a pending patent application shall be
deemed to be a “Valid Patent Claim” provided such claim is not pending for more
than six (6) years from the earliest filing date of the patent application in
which case it shall cease to be considered a Valid Patent Claim until the patent
issues.

ARTICLE 2

RESEARCH PROGRAM

2.1 Scope; Research Plan; Program. The Parties wish to engage in the Program, as
set forth in Appendix 3 (Research Plan) (as such Program may be updated by
mutual written agreement between the Parties from time to time).

2.1.1 Each Party’s shall perform its obligations under the Research Plan and
this Agreement in compliance with applicable local, state, and federal laws,
regulations, and ordinances, including the Federal Food, Drug, and Cosmetic Act,
as amended, and applicable regulations, the Medicare/Medicaid Anti-kickback
Statute, Health Insurance Portability and Accountability Act of 1996 (HIPAA),
the False Claims Act, applicable state fraud and abuse laws, the AMA Guidelines
on Gifts to Physicians from Industry, the Economic Espionage Act of 1996 and
applicable laws and government regulations relating to services and the privacy,
professional confidentiality and security thereof.

 

CONFIDENTIAL INFORMATION

11



--------------------------------------------------------------------------------

2.1.2 Each Party certifies that it is not debarred by a competent health
authority (including, if applicable, the US FDA) or by the Professional Council
of Physicians. The Parties shall not knowingly employ, contract with, or retain
any person, directly or indirectly, to perform work under the Agreement if such
a person is or if it becomes aware that such person becomes debarred by a
competent health authority (including, if applicable, the US FDA) or by the
Professional Council of Physicians. Upon written request from either Party
shall, within ten (10) calendar days, provide written confirmation that it has
complied with the foregoing obligation.

2.1.3 Each Party agrees to notify the other Party of any final adverse action,
discovery of contract with an excluded entity or individual, or exclusion within
thirty (30) calendar days of such action which relates to this Agreement or the
personnel working on the Research Plan.

2.1.4 The Physician Payments Transparency Requirements of the Patient Protection
and Affordable Care Act of 2010 (codified at 42 U.S.C. 1320a-7h) and
implementing regulations, require certain pharmaceutical, medical device, and
other companies to annually report to the Centers for Medicare and Medicaid
Services (CMS) certain information about payments and transfers of value
provided directly or indirectly to U.S. physicians and teaching hospitals, which
CMS will make publicly available. This includes any payments or transfers of
value that Licensee provides indirectly through Licensor to U.S. physicians and
teaching hospitals. As required by law, Licensee will report to CMS information
about payments and transfers of value that Licensor provides to U.S. physicians
and teaching hospitals pursuant to this Agreement. This includes any portion of
any payment or transfer of value that Licensee furnishes to Licensor which
Licensor then provides directly or indirectly to U.S. physicians or teaching
hospitals, including its employees, agents, or contractors. Information that
Licensee must report includes the identity and business address of each relevant
U.S. physician or teaching hospital, the value and purpose of any payments or
transfers of value that are furnished, and any other information as may be
required by law. To enable Licensee to comply with its legal obligations,
Licensor, in a reporting form mutually agreed by the Parties, shall track,
maintain, and report to Licensee information and data related to any payments or
transfers of value that Licensor provides to U.S. physicians and teaching
hospitals under this Agreement. Licensor shall provide such reports in a timely
manner. Licensee may also report information about payments or transfers of
value provided to U.S. physicians and teaching hospitals under this Agreement as
otherwise required by law and Licensee reserves the right to post such
information on a website accessible to the public such information, as required
by law.

2.1.5 Licensor represents and warrants that any payment made hereunder is the
fair-market value for carrying out the Research Plan hereunder. Further,
Licensor represents and warrants that any payment to a Third Party entity for
work under this arrangement represents fair-market value and has been negotiated
in an arms-length transaction, and that all such payments have not been
determined in a manner that takes into account the volume or value of any
referrals or other business otherwise generated between Licensor and Licensee.
For clarity, nothing contained in this Agreement shall be construed in any
manner as an obligation or inducement for any Licensor personnel who are
healthcare professionals to recommend that patients purchase any products of
Licensee or of any of its Affiliates.

2.2 Scientific Steering Committee. Promptly after the Effective Date, the
Parties shall form a steering committee consisting of three (3) representatives
from each Party (the “Steering Committee”) to monitor and manage the scientific
progress of the Program and for the purpose set forth in Section 2.4.3(c)
(Funding). The Steering Committee shall meet from time-to-time promptly after
the date of a written request by either Party and shall operate by consensus.
Steering Committee meetings may be conducted in person, via video conference, or
by teleconference. Either Party may change its Steering Committee members upon
written notice to the other Party. Except as provided in Section 2.4.3(c)
(Funding) with respect to a permitted increase in the Program Budget, the
Steering Committee shall have no power to amend or waive compliance with this
Agreement or to amend the Research Plan.

 

CONFIDENTIAL INFORMATION

12



--------------------------------------------------------------------------------

2.3 Program Intellectual Property Disputes. The Parties shall use reasonable,
good faith efforts to address all issues concerning the inventorship and
ownership of, or any rights to, intellectual property Developed in connection
with this Agreement in a fair and equitable manner and in accordance with the
requirements of United States law to achieve the goals of the Research Plan. If
a Dispute arises concerning the intellectual property and the Parties are unable
to resolve the Dispute within thirty (30) calendar days’ after commencing
discussions, either Party may begin the alternative Dispute resolution procedure
set out in Article 12 (Dispute Resolution).

2.4 Performance under Program

2.4.1 Each Party will use Commercially Reasonable Efforts to perform its
obligations as described in the Research Plan. The Parties acknowledge and
agree, however, that no outcome or success is or can be assured and that failure
to achieve desired results do not in and of itself constitute a breach or
default of any obligation in this Agreement. Any amendments to the Research Plan
must be approved in writing by both Parties.

2.4.2 In the course of performance of the Research Plan, either Party may
request a change thereto if the requesting Party believes that the Research Plan
will not satisfy the objective, provide the measurable outcomes, or achieve the
Program deliverables as described in the Research Plan. In response to such
request, the Parties shall promptly discuss how to address such deficiency. If
the changes to the Research Plan requested are acceptable to the other Party,
the Parties shall execute an amendment to the Research Plan to reflect any
material changes thereto. Additionally, Licensee may, on an ongoing basis,
review and provide commentary and feedback on the protocol for the Clinical
Study included in the Research Plan in order to ensure that the protocol and the
Research Plan meet Licensee’s requirements for the Program set forth in Appendix
3 (Research Plan). Licensor shall use Commercially Reasonable Efforts to review
and include any such commentary and feedback in the protocol for the Clinical
Study and provide responses to Licensee with respect to Licensee’s commentary
and feedback.

2.4.3 Funding. Prior to Licensee’s election to excise the Option, Licensor and
Licensee shall fund the Program in accordance with the requirements of the
Research Plan. The Research Plan shall, include a total of the approved costs,
fees, and expenses to be paid by the Parties hereunder (the “Program Budget”).

(a) Licensor shall be responsible for all costs incurred in its performance of
the Development activities set out in the Research Plan in relation to the
Clinical Study. Such activities may include, but are not limited to: data
collection, analysis, and report writing; and clinical laboratory work, each as
further described in the Research Plan.

(b) Licensee shall be responsible for all direct costs incurred in Licensor’s
performance of the Development activities set out in the Research Plan in the
relation to the Toxicology Study in an amount up to three million three hundred
seventy-one thousand fifteen U.S. Dollars ($3,371,015). Such activities may
include: Development activities related to test method development and stability
testing, toxicology and/or toxicity studies, formulation, process development,
manufacturing scale-up, qualification and validation, and quality
assurance/quality control (to the extent related to the Toxicology Study).

(c) In the event that the actual costs of the Program are expected to exceed the
Program Budget, the Steering Committee shall, upon the request of Licensor,
promptly meet and convene to discuss the Program Budget. Any changes to the
Project Budget require the approval of the Steering Committee; provided that
changes to the Program Budget by up to seven and one-half percent (7.5%) may be
approved by the Steering Committee without any requirement to amend this
Agreement.

 

CONFIDENTIAL INFORMATION

13



--------------------------------------------------------------------------------

In the event that the increase in costs exceeds seven and one-half percent
(7.5%) of the Program Budget, then the parties may mutually agree (although
neither party is required to do so) to any necessary increase in the Program
Budget and, if the parties are unable to agree on an increase in the budget,
then this Agreement shall remain in effect in accordance with its terms.

2.4.4 Reports. During the term of the Program as described in the Research Plan
(the “Research Term”), Licensor shall provide written reports to Licensee within
fifteen (15) calendar days’ of the end of each Calendar Quarter of Licensor’s
work pursuant to the Program. Licensor shall provide Licensee a final written
report within thirty (30) calendar days of the completion of the Research Term.

2.4.5 Exclusivity; Independent Development. This Agreement shall in no way
preclude Licensee from independently Developing, having Developed, or acquiring
any other materials or programs, irrespective of their similarity with any
Technology, or the Program, nor shall it preclude or restrict Licensee from
selling, licensing, sublicensing, or otherwise using or disposing of, Products
derived from its own technology, without any accountability, liability, or
obligation whatsoever to Licensor.

2.4.6 Research Term Extensions. The Parties may agree to extend the Research
Term by mutual written agreement and will discuss any requested extension in
good faith. It is not anticipated that the Research Term will be extended unless
Licensee agrees to fund additional research activities that were not
contemplated by the Parties as part of the Program when the Research Plan was
created; provided, however, that if any functions, activities, tasks, subtasks,
responsibilities, deliverables, and other services not specifically described in
the Research Plan or this Agreement are inherent, reasonably necessary, or a
customary part of the Program, or are needed to successfully deliver the
deliverables of the Program as required under this Agreement, they shall be
deemed to be included within the Program to be delivered to Licensee for the
fees set forth in this Agreement and included in the Program Budget, as if such
functions, activities, tasks, subtasks, responsibilities, deliverables, and
other services were specifically described herein. Subject to the foregoing, if
either Party considers an extension of the Research Term is necessary or
desirable to achieve the Program’s goals, then the Parties shall discuss in good
faith an extension to the Research Term and additional research, if any, to be
funded by Licensee during the extension.

2.4.7 Research-Term Regulatory Matters. During the Research Term, Licensor shall
have sole responsibility for all Regulatory Approvals and any regulatory
filings, submissions, and other regulatory materials, including CTA and relevant
Regulatory Authority correspondence, associated with the Clinical Study and the
Toxicology Study.

ARTICLE 3

OPTION, ASSIGNMENT, AND LICENSE RIGHTS

3.1 Assignment Option

3.1.1 Licensor hereby grants, and shall grant, to Licensee an exclusive option,
exercisable by Licensee in its sole discretion, commencing on the Effective Date
and expiring three (3) months from the later of (i) receipt of the final report
for the Clinical Study, or (ii) receipt of the audited draft reports for the
Toxicology Study (“Option Period”), as such Option Period may be extended upon
the mutual agreement of the Parties, to obtain an assignment of all rights and
interest that Licensor has pursuant to the Exclusive License Agreement,
including all rights with respect to the Compound Patents, and including with
respect to the license for licensed products pursuant to Article 2 of the
Exclusive License Agreement, development of licensed products pursuant to
Article 3 of the Exclusive License

 

CONFIDENTIAL INFORMATION

14



--------------------------------------------------------------------------------

Agreement, commercialization of licensed products pursuant to Article 4 of the
Exclusive License Agreement, and all other rights and interests associated
therewith, as further described in the Exclusive License Agreement (“Option”).
Licensee may exercise the Option by delivering to Licensor during the Option
Period, and any mutually agreed extension thereof, irrevocable written notice of
Licensee’s intent to enter into the assignment and by signing the assignment
agreement attached hereto as Appendix 6 (Assignment Agreement) (the “Assignment
Agreement”), which Licensor will sign within two (2) Business Days after receipt
and return a fully signed Assignment Agreement to Licensee immediately
thereafter. Upon the effective date of the assignment as reflected in the
Assignment Agreement, (i) Licensee shall have accepted such assignment and
agreed to assume and fully perform all of Licensor’s obligations and liabilities
pursuant to the Exclusive License Agreement, (ii) each of Licensee and Licensor
shall have consented to the assignment, and (iii) Licensor shall have
represented and warranted to Licensee that (a) no interest in the assigned
rights has been previously assigned to any Person, whether in accordance with or
in breach of the Exclusive License Agreement, (b) all rights and interests in
and to the assigned rights are assignable free and clear of any liens, without
any further action or consent, and (c) the rights and interests being assigned
to Licensee hereby constitute all of the rights and interest in and to the
assigned rights. The Option is irrevocable subject only to Licensor’s
termination of this Agreement pursuant to Section 10.3 (Termination for Breach).
The exercise of the Option by Licensee hereunder shall be irrevocable.

3.1.2 Upon Licensee’s exercise of the Option, Licensee shall have and shall
retain sole and exclusive responsibility for complying with all Applicable Laws
that govern the Licensed Products and related activities.

3.1.3 During the Option Period, and any extension thereof, and throughout the
Term, Licensor shall neither grant to any Person (other than Licensee), nor
directly or indirectly solicit, initiate, facilitate, encourage, or participate
in any discussions or negotiations with any Person concerning entering into,
continuing, or consummating any transaction under which any Person other than
Licensee does or will obtain any right, title, or interest in, to, or under any
of the Compounds.

3.1.4 Licensee has no obligation or commitment to exercise the Option or to
enter into the Assignment Agreement or any other agreement relating to the
subject matter hereof.

3.2 License for Licensed Products

3.2.1 Subject to the terms and conditions of this Agreement and upon Licensee’s
exercise of the Option, Licensor hereby grants to Licensee an exclusive,
worldwide license under the Licensed Patents, Licensor’s Technology (other than
the iSPERSE Technology), and Licensor’s Know-How (other than Know-How related to
the iSPERSE Technology) to Develop, discover, research, make, have made, use,
sell, have sold, import, offer to sell, and otherwise exploit and Commercialize
Compounds, Technology, and the Licensed Products and Improvements in the Field,
in the Territory, with the right to sublicense through multiple tiers. The
foregoing license shall include any Patent rights that Licensor owns or has
access to that Cover the Compounds or the Licensed Products, and any methods for
Manufacturing the Licensed Products.

3.2.2 Subject to the terms and conditions of this Agreement and upon Licensee’s
exercise of the Option, Licensor hereby grants to Licensee an exclusive,
perpetual, irrevocable, worldwide license under the iSPERSE Patents, iSPERSE
Technology, Improvements (to the extent provided in Section 4.3 (Access to
Improvements)), and Licensor’s Know-How related to iSPERSE Technology solely and
exclusively to Develop, discover, research, make, have made, use, sell, have
sold, import, offer to sell, and otherwise exploit and Commercialize the
Licensed Products and Improvements in the Field with the right to (i) sublicense
through multiple tiers, and to (ii) research and conduct Clinical

 

CONFIDENTIAL INFORMATION

15



--------------------------------------------------------------------------------

Trials necessary or useful for Licensee to practice the license described in
Section 3.2.1. The foregoing license shall include (i) any Patent rights that
Licensor owns or has access to that Cover the Compounds or the Licensed
Products, and any methods for Manufacturing the Licensed Products including any
iSPERSE Patents to the extent such Patent rights solely and exclusively Cover
the Compounds and/or the Licensed Products, and (ii) to the extent provided in
Section 4.3 (Access to Improvements), any Improvements to the iSPERSE Technology
or Know-How related to the iSPERSE Technology developed after the Effective
Date.

3.2.3 To the extent that formulation of a Compound with the iSPERSE Technology
is required in order for Licensee to Develop, discover, research, make, have
made, use, sell, have sold, import, offer to sell, and otherwise exploit and
Commercialize Compounds, Technology, and the Licensed Products and Improvements
in the Field, in the Territory, pursuant to the licenses granted in Sections
3.2.1 and 3.2.2, Licensee may (i) enter into a separate written agreement with
Licensor for Licensor to perform such services subject to terms mutually agreed
by the Parties, or (ii) perform such formulations itself or through a Third
Party in Licensee’s sole discretion.

3.2.4 The exclusive license granted under Section 3.2.1 shall mean such license
rights are exclusive to Licensee for the Term of this Agreement in the Field and
the Territory and have not previously been subject to any licensing, assignment,
or other encumbrance prior to the Effective Date that would contravene
Licensee’s right to practice exclusively under the Licensed Patents and Know-How
in the Territory.

3.2.5 Licensee may sublicense its rights to Licensed Product to Third Parties
without Licensor’s prior written approval; provided, however, that any such
sublicense occurs pursuant to a written agreement that subjects such Sublicensee
to any relevant restrictions in this Agreement. In addition, and notwithstanding
the foregoing, Licensee may, without the need for approval by Licensor,
distribute Licensed Product through a Third Party, granting any necessary
licenses or sublicenses using Third Party distributors.

3.2.6 Licensee may exercise its rights and perform any or all of its obligations
under this Agreement, through its Affiliates; provided that, any such Affiliates
are bound by applicable terms and conditions of this Agreement to the same
extent as Licensee. Licensee is responsible for its sublicensees’ (including
Affiliates, as applicable) compliance with applicable terms and conditions of
this Agreement, and any act or omission of a sublicensee or Affiliate that would
be a material breach of this Agreement if committed by Licensee will be deemed
to be a material breach by Licensee.

ARTICLE 4

DEVELOPMENT OF LICENSED PRODUCTS

4.1 Licensee’s Right to Select Licensed Products. After Licensee exercises the
Option pursuant to Section 3.1 (Assignment Option), Licensee shall be solely
responsible for and shall have the sole right to Develop, and seek Regulatory
Approval for, the Licensed Product, including making all Regulatory Approval
Applications and obtaining, holding, and maintaining all Regulatory Approvals
throughout the Territory during the Term.

4.2 Licensor’s Responsibilities. After Licensee exercises the Option pursuant to
Section 3.1 (Assignment Option), Licensor shall use Commercially Reasonable
Efforts to assist Licensee, at Licensee’s sole expense, in Licensee’s
Development activities relating to any Licensed Product, as reasonably requested
by Licensee, by providing Licensee any relevant Licensor Know-How relating to
Licensed Products being Developed by Licensee.

 

CONFIDENTIAL INFORMATION

16



--------------------------------------------------------------------------------

4.3 Access to Improvements. After Licensee exercises the Option, Licensor shall
promptly identify to Licensee and disclose to Licensee, during the Term, all
Improvements that directly relate to making, Developing, using, or selling
Licensed Products, to which Licensor or its Affiliates have or obtain rights to
practice. During the Term, Licensor shall furnish Licensee with Licensor
Know-How concerning such Improvements. Licensor shall provide reasonable
technical assistance at no additional cost to enable Licensee to utilize such
Improvements if Licensee elects to do so; provided that Licensee shall promptly
reimburse Licensor for any reasonable out-of-pocket expenses incurred by
Licensor in providing such assistance. Such Improvements and Know-How shall be
automatically deemed to be within the scope of the assignments and licenses
herein granted without payment of any additional compensation.

4.4 Licensee Development Efforts. Licensee agrees to use Commercially Reasonable
Efforts to Develop Licensed Products. Evidence that Licensee is using the
efforts described in this Section to Develop a Licensed Product shall be that
such Licensed Product is in Active Development. Without limiting the foregoing,
Licensee shall also use its Commercially Reasonable Efforts to obtain any
go/no-go decisions from any formal research and development committee within
Licensee.

4.5 Filing Reports. Any reports made to Regulatory Authorities in the Territory
in connection with any Licensed Product hereunder, including adverse reaction
reports, after Licensee has exercised the Option, if ever, shall be made
exclusively by Licensee or its designee.

ARTICLE 5

OPTION-TERM COMMERCIALIZATION OF LICENSED PRODUCTS

5.1 Manufacture of Licensed Product. Licensee or its Affiliates shall be
responsible for Manufacturing and supplying the Licensed Products in the
Territory by itself or through one or more Third Party Manufacturers for
commercial sale of Licensed Product in the Territory. Licensee shall be solely
responsible for ensuring that the Licensed Products and any APIs or other
components are Manufactured in accordance with all Applicable Laws.

5.2 Commercial Responsibilities. Licensee agrees to use Commercially Reasonable
Efforts to Commercialize Licensed Products.

5.3 Licensee’s Marketing Obligations For Licensed Products. All business
decisions, including the design, sale, price, and promotion of Licensed
Products, including decisions whether to market any particular Licensed Product
in a given country, shall be within the sole discretion of Licensee. Licensee
shall also be solely responsible for compliance with any applicable legal and/or
regulatory requirements, restrictions and/or prohibitions that govern the
marketing, advertising, promotion and/or sale of the Licensed Products. Licensee
shall annually report to Licensor on Licensee’s developments with respect to
achievement of Development Milestone Events and Sales Milestone Events,
consistent with Licensee’s marketing obligations as required hereunder.

5.4 Trademarks. Licensee shall select its own trademarks under which it will
market the Licensed Products, and no right or license is granted to Licensor
hereunder with respect to such trademarks.

 

CONFIDENTIAL INFORMATION

17



--------------------------------------------------------------------------------

ARTICLE 6

FINANCIALS AND REPORTING

6.1 Upfront Payment. Licensee will pay to Licensor an upfront payment of seven
million two hundred thousand U.S. Dollars ($7,200,000) as a one-time,
non-refundable, non-creditable upfront payment in consideration of the rights
granted to Licensee under this Agreement within thirty (30) calendar days’ after
the Effective Date.

6.2 Option Fee. Licensee will pay a non-refundable license fee of fourteen
million U.S. Dollars ($14,000,000) within thirty (30) calendar days’ after
Licensee exercises the Option and the assignment becomes effective pursuant to
the terms of this Agreement.

6.3 RV1162 Phase Ib Completion Milestone. Licensee will pay a non-refundable
milestone payment of two million U.S. Dollars ($2,000,000) within thirty
(30) calendar days’ after receipt of an invoice following completion of the
Clinical Study as defined and described in the Research Plan, Licensor’s
providing of a final report with respect to same to Licensee, which report shall
conform in form and substance to the requirements established by Licensee within
ninety (90) calendar days after the Effective Date. For the avoidance of doubt,
the foregoing payment shall not be payable by Licensee to Licensor if the
Clinical Study is not completed according to the Research Plan.

6.4 Development Milestone Payments. Licensee will make one-time, non-refundable,
non-creditable milestone payments (each, a “Development Milestone Payment”) to
Licensor upon the first (1st) achievement by Licensee or its Affiliates or
Sublicensees of each of the milestone events (each, a “Development Milestone
Event”) set forth in TABLE 1 (Development Milestones) below. For the avoidance
of doubt, each Development Milestone Payment hereunder will be payable only
once. If one or more Development Milestone Events are skipped for a Licensed
Product, then such skipped Development Milestone Event will be payable upon the
first (1st) achievement of the subsequent Development Milestone Event by a
Licensed Product, except that a Development Milestone Event that is specific to
one territory will not be deemed to be skipped solely because a subsequent
Development Milestone Event was achieved in a different territory (e.g., receipt
of Regulatory Approval of a Licensed Product outside of the United States will
not be deemed to trigger a Development Milestone Payment for receipt of
Regulatory Approval of such Licensed Product in the United States if such
Regulatory Approval of such Licensed Product has not yet occurred in the United
States). Licensee will notify Licensor in writing of the achievement of a
Development Milestone Event by Licensee or its Affiliates or Sublicensees no
later than thirty (30) calendar days’ after Licensee becomes aware of the
achievement thereof. Thereafter, Licensor will provide Licensee with an invoice
for the corresponding Development Milestone Payment, and Licensee will pay to
Licensor such Development Milestone Payment within ninety (90) calendar days’
after its receipt of an invoice for such Development Milestone Payment.

 

Table 1 – Development Milestones and Payments  

Development Milestone Event

   Development Milestone Payment
(U.S. Dollars)  

Dosing of the first (1st) patient with the first (1st) Licensed Product in the
first Phase III Clinical Trial

   $ [     ] 

Regulatory Approval of the first (1st) Licensed Product for a first (1st)
Indication in the United States

   $ [     ] 

Regulatory Approval of the first (1st) Licensed Product for a first (1st)
Indication outside of the United States

   $ [     ] 

 

CONFIDENTIAL INFORMATION

18



--------------------------------------------------------------------------------

6.5 Sales Milestones. Licensee will make one-time, non-refundable,
non-creditable sales milestone payments (each, a “Sales Milestone Payment”) to
Licensor upon the achievement by Licensee or its Affiliates or Sublicensees of
each of the sales-based milestones events (each, a “Sales Milestone Event”) set
forth in TABLE 2 (Sales Milestones) below with respect to aggregate annual
worldwide Net Sales of Licensed Products. Each of the Sales Milestone Payments
set forth below will be payable only one time, for the first (1st) Calendar Year
in which the corresponding Sales Milestone Event is achieved. As part of the
royalty report delivered pursuant to Section 6.11 (Quarterly Royalty Reports),
Licensee will notify Licensor in writing of the achievement of a Sales Milestone
Event by Licensee or its Affiliates or Sublicensees no later than ninety
(90) calendar days’ after the end of the Calendar Quarter in which such Sales
Milestone Payment is payable pursuant to the preceding sentence. Licensee shall
pay to Licensor the corresponding Sales Milestone Payment within ninety
(90) calendar days’ after the end of the Calendar Quarter during which the
corresponding Sales Milestone Event is achieved.

 

Table 2. – Sales Milestones and Payments  

Sales Milestone Event

   Sales Milestone Payment
(U.S. Dollars)  

First (1st) Calendar Year in which annual aggregate worldwide Net Sales of all
Licensed Products equal or exceed $[    ]U.S. Dollars

   $ [     ] 

First (1st) Calendar Year in which annual aggregate worldwide Net Sales of all
Licensed Products equal or exceed $[    ] U.S. Dollars

   $ [     ] 

First (1st) Calendar Year in which annual aggregate worldwide Net Sales of all
Licensed Products equal or exceed $[    ] U.S. Dollars

   $ [     ] 

6.6 Royalty Rate for Licensed Products. Licensee shall pay Licensor a royalty
based on Net Sales of Licensed Products that include the iSPERSE Technology sold
by Licensee, according to the following schedule:

6.6.1 [    ] on annual aggregate worldwide Net Sales less than [    ];

6.6.2 [    ]on annual aggregate worldwide Net Sales of [    ] to [    ];

6.6.3 [    ] on annual aggregate worldwide Net Sales of more than [    ].

6.6.4 For the purpose of this Section, Net Sales will be determined on a
Calendar Year basis.

6.6.5 The above volumes of Net Sales shall not be interpreted as an indication
of the potential Net Sales for any Licensed Product and the Parties acknowledge
that it is uncertain that any Licensed Product will have Net Sales resulting in
the payment of royalties pursuant to this Agreement.

 

CONFIDENTIAL INFORMATION

19



--------------------------------------------------------------------------------

6.7 Royalty Rate Reduction

6.7.1 Generic Equivalent. If, in any royalty reporting period, an unlicensed
Third Party commences selling a Product that is a Generic Equivalent of the
Licensed Product in a country in the Territory, then the applicable royalty rate
under Section 6.6 (Royalty Rate for Licensed Products) shall be reduced by
one-half in such country.

6.7.2 Third Party Patents. If a Patent of a Third Party should exist in any
country during the Term of this Agreement covering the Manufacture, use, or sale
of any Licensed Product, and if it should prove in Licensee’s reasonable
judgment (as supported by an opinion from outside patent counsel which counsel
is acceptable to both Parties) impractical or impossible for Licensee or its
Sublicensee to continue the activity or activities licensed hereunder without
obtaining a royalty bearing license from such Third Party under such Patent or
Patents in such country, then Licensee shall be entitled to a credit against the
royalty payments due hereunder of an amount equal to the royalty paid to such
Third Party, not to exceed fifty percent (50%) of the royalty rate due under
this Agreement, arising from the Manufacture, use or sale of the Licensed
Product in such country.

6.7.3 Compulsory License. If at any time and from time-to-time a Governmental
Authority in any country, grants or compels JJEI or an Affiliate to grant a
compulsory license to a Third Party to Manufacture, use, or sell any Licensed
Product (“Compulsory Sublicensee”), with respect to which royalties would be
payable pursuant to Section 6.6 (Royalty Rate for Licensed Products) hereof,
then Licensee may reduce the royalty on sales in such country of such Licensed
Product according to the rates specified in Section 6.7.2 (Third Party Patents).

6.8 Currency Restrictions. All payments hereunder, including royalty payments,
shall be paid in U.S. Dollars. If, at any time, legal restrictions prevent the
prompt remittance of part of or all of the royalties with respect to any country
where Licensed Products are sold, Licensee shall have the right and option to
make such payments by depositing the amount thereof in local currency to
Licensor’s accounts in a bank or depository in such country.

6.9 Royalty Period. The royalty payments set forth above shall be payable on a
country-by-country basis from the date of First Commercial Sale of a Licensed
Product in such country until the later of: (i) ten (10) years from the date of
First Commercial Sale of a Licensed Product in such country; or (ii) the
expiration of the last Valid Claim of a Licensed Patent or licensed iSPERSE
Patent that Covers the Licensed Product in such country and such Valid Claim
would constitute the type of claim that is listable in the FDA publication
entitled Approved Drug Products with Therapeutic Equivalence Evaluations
(regardless of the country or jurisdiction in which the patent is filed). Once
Licensee has paid Licensor for the full term of the periods of time set forth in
(i) and (ii) above for a Licensed Product on a country-by-country basis, it
shall have a perpetual, paid up, no fee, royalty-free license pursuant to
Section 3.2 (License for Licensed Products) under Licensor Know-How for any
Licensed Product in such country notwithstanding any changes, Improvements, or
modifications to Licensed Products that are incorporated into such products
after the First Commercial Sale in a relevant country.

6.10 Mode of Payment. All payments to Licensor hereunder shall be made by ACH
electronic funds transfer of U.S. Dollars in the requisite amount to the account
designated by Licensor; provided, however, that any notice by Licensor of a
change in such account shall not be effective until thirty (30) calendar days’
after receipt thereof by Licensee. Unless otherwise set forth herein or mutually
agreed by the Parties, all payments to be made hereunder by Licensee to
Licensor, and Licensor’s receipt of all payments hereunder, shall be made in
accordance with the invoicing and payment requirements set forth in Appendix 5
(Invoicing and Payment).

 

CONFIDENTIAL INFORMATION

20



--------------------------------------------------------------------------------

6.11 Quarterly Royalty Reports. During the Term, commencing with the First
Commercial Sale of each Licensed Product, and for so long as royalty payments
are to be made under this Agreement, Licensee shall furnish or cause to be
furnished to Licensor on a quarterly basis within ninety (90) calendar days’
after the last day of the Calendar Quarter to which the report relates, a
written report or reports as of the end of each Calendar Quarter showing:

6.11.1 the Net Sales of each Licensed Product in each country in the world
during the applicable Calendar Quarter;

6.11.2 the royalties, payable in U.S. Dollars, payable under this Agreement
resulting from those Net Sales and the basis for calculating those royalties;

6.11.3 the exchange rates and other methodologies used, if any, converting into
U.S. Dollars, from the currencies in which sales were made.

6.12 Financial Records. Licensee shall keep accurate records, including gross
invoiced sales, Net Sales, and royalty payments, (“Financial Records”), in
accordance with U.S. generally accepted accounting practices, in sufficient
detail to enable the amounts due hereunder to be determined and verified by
Licensor.

6.13 Currency Exchange. In the case of sales of any Licensed Product outside the
United States, royalty payments by Licensee to Licensor shall be converted to
Dollars in accordance with Licensee’s current customary and usual procedures for
calculating same which are the following: the rate of currency conversion shall
be calculated using the average exchange rates as calculated and utilized by
Licensee’s and its Affiliate’s reporting systems and published accounts.

6.14 Audit. Financial Records under this Agreement shall be open during
reasonable business hours for a period of two (2) years from creation of
individual records for examination. Upon the written request of Licensor, but
not more often than once in any twelve (12) month period and with at least four
(4) weeks’ notice, at Licensor’s expense, Licensee shall permit an independent
public accounting firm of national prominence selected by Licensor and
acceptable to Licensee, and subject to such public accounting firm entering into
a separate confidentiality agreement with Licensee in Licensee’s discretion, to
have access during normal business hours to those records of Licensee as may be
reasonably necessary for the sole purpose of verifying the accuracy of the Net
Sales report, and royalty calculation conducted by Licensee pursuant to this
Agreement.

6.14.1 Licensee shall include in each sublicense or Commercialization agreement
entered into by it pursuant to this Agreement, a provision requiring, among
others, the Sublicensee or Commercialization partner to keep and maintain
adequate Financial Records pursuant to such sublicense or Commercialization
agreement and to grant access to such records by the aforementioned independent
public accountant for the reasons specified in this Agreement.

6.14.2 The report prepared by such independent public accounting firm, a copy of
which shall be sent or otherwise provided to Licensee by such independent public
accountant at the same time as it is sent or otherwise provided to Licensor,
shall contain the conclusions of such independent public accountant regarding
the audit and will specify that the amounts paid to Licensor pursuant thereto
were correct or, if incorrect, the amount of any underpayment or overpayment.

 

CONFIDENTIAL INFORMATION

21



--------------------------------------------------------------------------------

6.14.3 If such independent public accounting firm’s report shows any
underpayment, Licensee shall remit or shall cause its Sublicensees or
Commercialization partners to remit to Licensor within thirty (30) calendar
days’ after Licensee’s receipt of such report, (i) the amount of such
underpayment, and (ii) if such underpayment exceeds ten percent (10%) of the
total amount owed for the Calendar Year then being audited, the reasonable and
necessary fees and expenses of such independent public accountant performing the
audit, subject to reasonable substantiation thereof. If such independent public
accounting firm’s report shows any overpayment, Licensee shall receive a credit
equal to such overpayment against the royalty otherwise payable to Licensor.

6.15 Taxes

6.15.1 Licensee will make all payments to Licensor under this Agreement without
deduction or withholding for taxes except to the extent that any such deduction
or withholding is required by law in effect at the time of payment.

6.15.2 Any tax required to be withheld on amounts payable under this Agreement
will promptly be paid by Licensee on behalf of Licensor to the appropriate
Governmental Authority, and Licensee will furnish Licensor with proof of payment
of such tax. Any such tax required to be withheld will be an expense of and
borne by Licensor. If any such Tax is assessed against and paid by Licensee,
then Licensor will indemnify and hold harmless Licensee from and against such
Tax.

6.15.3 Licensee and Licensor will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by Licensee to secure a
reduction in the rate of applicable withholding taxes.

6.15.4 If Licensee had a duty to withhold taxes in connection with any payment
it made to Licensor under this Agreement but Licensee failed to withhold, and
such taxes were assessed against and paid by Licensee, then Licensor will
indemnify and hold harmless Licensee from and against such taxes (including
interest). If Licensee makes a claim under this Section 6.15.4, it will comply
with the obligations imposed by Section 6.15.2 as if Licensee had withheld taxes
from a payment to Licensor.

6.15.5 Amounts payable under this Agreement do not include any sales, use,
excise, value added or other applicable taxes, tariffs or duties. If any taxing
authority imposes a VAT, GST, sales, use, service, consumption, business or
similar tax with respect to the work undertaken under this Agreement, then
Licensee agrees to pay that amount if specified in a valid invoice or supply
exemption documentation. For avoidance of doubt, Licensor will not be entitled
to pass on to Licensee, and Licensee will not be obligated to pay or bear, any
tax that is based on Licensor’s real, personal or intangible property (whether
owned or leased), corporate structure, franchise, continuing business
operations, income, gross receipts, capital stock, net worth or imposed with
respect to Licensor’s engagement of employees or independent contractors or that
Licensor incurs upon subcontracting any work hereunder, in whole or in part, to
any affiliated or non-affiliated Third Party. To the extent that Licensor does
not provide Licensee a valid invoice (i.e., an invoice compliant with this
Agreement and the applicable Statement of Work and the rules and regulations of
the jurisdiction of both Licensor and Licensee, including separate
identification of the tax where legally required), Licensor shall be responsible
for any penalty resulting directly from such noncompliance. The parties will
cooperate in good faith to minimize taxes to the extent legally permissible.

 

CONFIDENTIAL INFORMATION

22



--------------------------------------------------------------------------------

ARTICLE 7

CONFIDENTIALITY

7.1 Confidentiality Obligations. The Parties agree that, during the Term and for
five (5) years thereafter, either Party that receives Information (a “Receiving
Party”) and other confidential and proprietary information and materials
furnished to it by the other Party (a “Disclosing Party”) pursuant to this
Agreement or any Information developed during the Term (collectively
“Confidential Information”), shall keep confidential by the Receiving Party and
the Receiving Party shall not publish or otherwise disclose and shall not use
for any purpose, except as expressly permitted hereunder or required hereunder
to perform the Receiving Party’s obligations under this Agreement, such
Confidential Information. Confidential Information shall not include information
that: (i) was already known to the Receiving Party, other than under an
obligation of confidentiality from the Disclosing Party or from any other party;
(ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party; (iii) became
generally available to the public or otherwise part of the public domain after
its disclosure, other than through any act or omission of the Receiving Party in
breach of this Agreement or any other agreement; (iv) was subsequently lawfully
disclosed to the Receiving Party by a Third Party without the obligation to keep
the information confidential; (v) can be shown by written records to have been
independently developed by or for the Receiving Party without reference to the
Confidential Information received from the Disclosing Party and without breach
of or reliance on any of the provisions of this Agreement; or (vi) is
information that the Disclosing Party has specifically agreed in writing that
the Receiving Party may disclose, and then only to the extent of such permissive
disclosure.

7.2 Written Assurances and Permitted Uses of Confidential Information

7.2.1 Each Party shall inform its employees and consultants who perform work
under this Agreement of the obligations of confidentiality specified in Article
7 (Confidentiality), and all such persons shall be bound by the terms of this
Article 7 (Confidentiality) or obligations of confidentiality substantially
similar, and at least as protective of the Disclosing Party’s Confidential
Information, as those set forth herein, as applicable.

7.2.2 The Receiving Party may disclose Confidential Information to the extent
the Receiving Party is compelled to disclose such information by a court or
other tribunal of competent jurisdiction, provided, however, that in such case
the Receiving Party shall give prompt notice to the Disclosing Party so that the
Disclosing Party may seek a protective order or other remedy from said court or
tribunal. In any event, the Receiving Party shall disclose only that portion of
the Confidential Information that, in the opinion of its legal counsel, is
legally required to be disclosed and will exercise reasonable efforts to ensure
that any such information so disclosed will be accorded confidential treatment
by said court or tribunal. Furthermore, disclosed Confidential Information
pursuant to this Section 7.2.2 shall remain the Confidential Information of the
Disclosing Party and shall not become non-confidential information as a result
of such disclosure.

7.2.3 To the extent it is reasonably necessary or appropriate to fulfill its
obligations and exercise its rights under this Agreement, either Party may
disclose Confidential Information to its Affiliates on a need-to-know basis on
the condition that such Affiliates agree to keep the Confidential Information
confidential for the same time periods and to the same extent as such Party is
required to keep the Confidential Information confidential under this Agreement,
and to any Regulatory Authorities to the extent reasonably necessary to obtain
Regulatory Approval.

7.2.4 The existence and the terms and conditions of this Agreement that the
Parties have not specifically agreed to disclose pursuant to this Section 7.2
(Written Assurances and Permitted Uses of Confidential Information) shall be
treated by each Party as Confidential Information of the other Party.

 

CONFIDENTIAL INFORMATION

23



--------------------------------------------------------------------------------

7.3 Publication. Each Party shall submit any proposed scientific publication
containing Confidential Information of the other Party relating to the Research
Plan at least thirty (30) calendar days’ in advance of submission of an abstract
of a proposed publication, if any, and again at least thirty (30) calendar days’
in advance of submission of the scientific publication, to allow such other
Party to review such planned public disclosure. The reviewing Party will
promptly review such publication and make any objections that it may have to the
publication of the Confidential Information contained therein. Should the
reviewing Party make an objection to the publication of the Confidential
Information or require its modification, then the Parties will discuss the
merits of publishing and any such modifications; provided, however, that in any
case, no publication of Confidential Information of the other Party shall take
place under this Section without the other Party’s prior written approval
thereof or unless the obligations of confidentiality as to such Confidential
Information shall be waived or disclosure of Confidential Information of the
other Party is authorized under Article 7 (Confidentiality).

7.4 Publication of Clinical Trial Results. In connection with the licenses
hereunder, Licensor agrees that it will and it will cause any of its licensors,
to agree to, permit Licensee and its Affiliates to register and publish data
from any Clinical Trials conducted using a Licensed Product in accordance with
Licensee’s policies on Clinical Trials, notwithstanding the provisions of
Section 7.1 (Confidentiality Obligations). Licensor further agrees to provide,
or to cause any of its licensors to provide to, Licensee and its Affiliates such
reasonable assistance as Licensee and its Affiliates may require in connection
with fulfilling its publication requirements. Notwithstanding anything to the
contrary in this Agreement, Licensee and its Affiliates’ publication of Clinical
Trial data will not result in a breach of any provision of this Agreement,
including without limitation, the obligations of confidentiality and non-use.

7.5 Public Announcements. Neither Party shall originate any publicity, news
release or public announcements, written or oral, whether to the public or
press, stockholders or otherwise, relating to this Agreement, including its
existence, the subject matter to which it relates, performance under it, or any
of its terms, to any amendment hereto or performances hereunder, without the
prior written consent of the other Party, except for such announcements that are
required by law to be made or that are otherwise agreed to by the Parties in
writing. Such announcements shall be brief and factual. If a Party decides to
make an announcement required by law, it shall give the other Party at least ten
(10) Business Days’ advance written notice, where possible, of the text of the
announcement so that the other Party shall have an opportunity to comment upon
the announcement. To the extent that the receiving Party reasonably requests the
deletion of any information in the materials, the disclosing Party shall delete
such information unless, in the opinion of the disclosing Party’s legal counsel,
such information is legally required to be fully disclosed.

ARTICLE 8

PATENTS AND INTELLECTUAL PROPERTY

8.1 Ownership; Inventions. Licensee shall own and retain all rights, title, and
interest in and to inventions and Licensee Improvements arising after Licensee
exercises the Option. Licensor shall have no license, right, or interest
whatsoever in or to any and all such inventions or Licensee Improvements, except
as expressly set forth in this Agreement. To the extent that any Licensee
Improvements are to the iSPERSE Technology generally (and not specifically
applicable only to a Licensed Product), Licensee grants to Licensor a
non-exclusive, sublicensable, worldwide, fully paid-up and royalty free license
to any such Licensee Improvements to the iSPERSE Technology.

8.2 Prosecution and Maintenance of Licensed Patents. Upon Licensee’s exercise of
the Option, and thereafter during the Term of this Agreement, Licensee shall, at
Licensee’s expense, prepare, file, prosecute, and maintain the Licensed Patents.
Licensee will, directly or via its counsel, consult with Licensor and keep
Licensor reasonably informed with respect to matters relating to the
preparation, filing, prosecution, and maintenance of the Licensed Patents,
including copying Licensor on correspondence

 

CONFIDENTIAL INFORMATION

24



--------------------------------------------------------------------------------

sent to and received from patent offices. Notwithstanding the foregoing,
Licensee shall have the option to abandon the prosecution of individual Licensed
Patents upon at least thirty (30) calendar days’ notice to Licensor, at which
point Licensor shall have the right to prepare, file, prosecute, and maintain
such abandoned Licensed Patents at Licensor’s expense.

8.3 Prosecution and Maintenance of iSPERSE Technology Patents. Notwithstanding
patent prosecution and maintenance terms set forth in Section 8.2 (Prosecution
and Maintenance of Licensed Patents) or anything to the contrary contained in
this Agreement, during the Term, Licensor will, at its own expense, prepare,
file, prosecute, and maintain any iSPERSE Patents.

8.4 Prosecution and Maintenance of Licensee Patents. During the Term, Licensee
will, at its own expense, prepare, file, prosecute, and maintain Licensee
Patents and use reasonable efforts to file initially all such patent
applications in countries in which Licensee would file patent applications in
its normal business practice for comparable technology.

8.5 Infringement Claims by Third Parties

8.5.1 Notice. If the Development, Manufacture, use, sale, offer to sell, or
Commercialization of any Licensed Product results in a claim or a threatened
claim by a Third Party against a Party hereto for patent infringement or for
inducing or contributing to patent infringement (“Infringement Claim”), the
Party first having notice of an Infringement Claim shall promptly notify the
other in writing. The notice shall set forth the facts of the Infringement Claim
in reasonable detail.

8.5.2 Defense. Licensee will have the right, but not the obligation, to defend
any suit resulting from an Infringement Claim at its expense. Licensor will
cooperate and assist Licensee in any such litigation at Licensee’s expense.
Licensor may participate in, but not control, the defense or settlement of any
such matter with counsel of its own choosing, at Licensor’s sole expense.

8.5.3 Settlement. In the event that the development, Manufacture, use, sale,
offer for sale, or Commercialization of the Licensed Product in a country would
infringe a Third Party Patent and a license to such Third Party Patent is
available, and Licensee in its sole discretion seeks such a license, the Parties
agree:

(a) Licensee shall be responsible for all costs associated with acquiring such
Third Party license; and

(b) Licensee shall use reasonable efforts to obtain required licenses under the
Third Party Patents and the Parties agree that Licensee shall have the sole
discretion to determine whether or not any offered terms of such Third Party
license are reasonable and whether or not to enter into any such Third Party
license.

8.6 Infringement Claims Against Third Parties

8.6.1 In the event that there is infringement or apparent infringement by a
Third Party of any Patent, technology, or other intellectual property licensed
to Licensee hereunder, Licensee shall notify Licensor in writing to that effect.
If, prior to the expiration of one hundred and twenty (l20) calendar days’ from
the date of such notice, Licensor obtains a discontinuance of such infringement
or brings suit against the Third Party infringer, then the obligation of
Licensee to pay royalties under such Licensed Patent shall continue unabated.
Licensor shall bear all the expenses of any suit brought by it and shall retain
all damages or other monies awarded or received in settlement of such suit.
Licensee will cooperate with Licensor in any such suit, at Licensor’s expense,
and shall have the right to consult with Licensor and be represented by its own
counsel.

 

CONFIDENTIAL INFORMATION

25



--------------------------------------------------------------------------------

8.6.2 Should Licensor elect not to take any action, or fails to take any action
within one hundred and twenty (120) calendar days’ following notice by Licensee
of an apparent infringement, Licensee shall have the right, at its expense, to
take whatever steps in its own and sole discretion it deems advisable including
settlement or the filing of suit for damages or to enjoin such sales or offers
for sale by such Third Party, and Licensee shall be relieved of all obligation
to make payment of further royalties under the Patent being infringed until such
time as either the Third Party infringement has ceased or suit for infringement
has been finally determined in accordance with Section 8.6.3. Licensor agrees to
perform all acts which are or may become necessary to vest in Licensee the right
to institute any such suit and will, upon reasonable notice, cooperate and, to
the extent deemed necessary or desirable by Licensee and at Licensee’s expense,
participate in any suit to enjoin such infringement and to collect, for
Licensee’s sole and exclusive benefit, any and all damages, profits, and awards
of any nature recoverable for such infringements. Licensee shall incur no
liability to Licensor as a consequence of such litigation or any unfavorable
decision resulting therefrom, including any decision holding the Patent invalid
or unenforceable.

8.6.3 Royalties which are based solely on an infringed Licensed Patent which
accrue during the pendency of any suit for infringement brought by Licensee
shall be held in escrow by Licensee until a final decision is rendered by a
court of competent jurisdiction from which no appeal can be or is taken. In the
event the Patent, technology, or other intellectual property under which such
royalties are payable is held to be invalid, the accrued royalties shall be
retained by Licensee to offset litigation expenses. In the event the validity of
the intellectual property that is the subject matter of the claim is upheld, the
accrued royalties shall be paid to Licensor, and any damages or other monies
awarded or received in settlement of such suit shall be retained by Licensee in
satisfaction of its litigation expenses.

8.7 Notices Relating to the Act. Licensor shall notify Licensee of the issuance
of each U.S. patent included among the Licensed Patents, giving the date of
issue and Patent number for each such Patent. Licensor and Licensee each shall
immediately give notice to the other of any certification filed under the “U.S.
Drug Price Competition and Patent Term Restoration Act of 1984” (as used in this
Section 8.7 (Notices Relating to the Act), the “Act”), including, but not
necessarily limited to, notices pursuant to §§101 and 103 of the Act from
Persons who have filed an abbreviated NDA (“ANDA”) or a 505(b)(2) application
claiming that a Licensed Patent is invalid or that infringement will not arise
from the Development, Manufacture, use, sale, offer of sale, or
Commercialization of any Licensed Product by a Third Party.

8.7.1 If Licensee decides not to bring infringement proceedings against the
entity making such a certification, Licensee shall give notice to Licensor of
its decision not to bring suit within twenty-one (21) calendar days’ after
receipt of notice of such certification.

8.7.2 Licensor may then, but is not required to, bring suit against the party
that filed the certification.

8.7.3 Any suit shall either be in the name of Licensee or in the name of
Licensor, or jointly in the name of Licensee and Licensor, as may be required to
effectively institute and maintain such suit.

8.7.4 For purposes of this Section, the Parties agree to execute the legal
papers necessary for the prosecution of any such suit as may be reasonably
needed.

 

CONFIDENTIAL INFORMATION

26



--------------------------------------------------------------------------------

8.8 Patent Term Extensions. Licensor hereby authorizes Licensee to (i) provide
in any NDA a list of Patents which includes the Licensed Patents that relate to
such Product and such other information as Licensee believes is appropriate,
(ii) commence suit for infringement of Licensed Patents under § 271(e) (2) of
Title 35 of the United States Code, and (iii) exercise any rights that may be
exercisable by Licensor as Patent owner under the Act, including applying for an
extension of the term of any Patent included in Licensed Patents. In the event
that Applicable Law in any country provides for the extension of the term of any
Patent included among Licensed Patents, such as under the Act, the Supplementary
Certificate of Protection of the Member States of the European Union, and other
similar measures in any other country, Licensor shall apply for and use its
reasonable efforts to obtain such an extension or, should the law require
Licensee to so apply, Licensor hereby gives permission to Licensee to do so.
Licensee and Licensor agree to cooperate with one another in obtaining such
extension. Licensor agrees to cooperate with Licensee or its Sublicensee, as
applicable, in the exercise of the authorization granted herein and shall
execute such documents and take such additional action as Licensee may
reasonably request in connection therewith, including, if necessary, permitting
itself to be joined as a Party in any suit for infringement brought by Licensee
hereunder.

8.9 Validity of Licensed Patents. In the event that a declaratory judgment
action alleging invalidity of any of the Licensed Patents is brought against
either Party, Licensor shall have the right, but not the obligation, to assume
the sole defense of the action at its own expense. If Licensor elects not to
assume such defense, Licensee may assume sole defense at its own expense.

ARTICLE 9

INDEMNIFICATION

9.1 Research and Development Indemnification

9.1.1 Licensor agrees to indemnify, defend, and hold harmless Licensee, and its
Affiliates, and each of their agents, employees, and directors (the “Licensee
Indemnitees”), from and against any and all actions, claims, damages, injuries,
losses, costs, and expenses (including reasonable attorney’s fees and
disbursements) (“Losses”) arising from or alleged or claimed to arise from
personal injury, death, or damage to property, including arising from any
materials that are transferred by Licensor to Licensee under this Agreement and
regardless of when Manufactured, sustained by any Person resulting from any
intentionally wrongful act or omission or negligence arising after the Effective
Date of Licensor or its employees or agents in performing its responsibilities
pursuant to this Agreement, or any material breach by Licensor of its
obligations under this Agreement.

9.1.2 Licensee shall indemnify, defend, and hold harmless Licensor, and their
agents, employees, and directors (the “Licensor Indemnitees”) from and against
any and all Losses resulting directly from the manufacture, use, or sale of
Licensed Products by Licensee, except to the extent such Losses result from the
negligence or willful misconduct of, or any material breach of this Agreement
by, the Licensor Indemnitees.

9.1.3 Licensee agrees to indemnify, defend, and hold harmless the Licensor
Indemnitees from and against any and all Losses arising from or alleged or
claimed to arise from personal injury, death, or damage to property sustained by
any Person resulting from any intentionally wrongful act or omission or
negligence of Licensee or its employees or agents in performing its
responsibilities pursuant to this Agreement or any material breach by Licensee
of its obligations under this Agreement.

 

CONFIDENTIAL INFORMATION

27



--------------------------------------------------------------------------------

9.2 Indemnification Procedure. Upon the assertion of any indemnified claim or
suit pursuant to Sections 9.1.1, 9.1.2, or 9.1.3 of Section 9.1 (Research and
Development Indemnification), the indemnified Party shall promptly notify the
indemnifying Party thereof and shall permit the indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration) and shall cooperate as requested
(at the expense of the indemnifying Party) in the defense of the claim. The
indemnifying Party shall not settle any indemnified claim or suit without the
prior written consent of the indemnified Party, unless the indemnified Party has
waived its rights to indemnification hereunder.

9.3 Insurance Proceeds. Any indemnification hereunder shall be made net of any
insurance proceeds recovered by the indemnified Party; provided, however, that
if, following the payment to the indemnified Party of any amount under this
Article 9 (Indemnification), such indemnified Party recovers any insurance
proceeds in respect of the claim for which such indemnification payment was
made, the indemnified Party shall promptly pay an amount equal to the amount of
such proceeds (but not exceeding the amount of such indemnification payment) to
the indemnifying Party.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. This Agreement shall commence on the Effective Date and shall remain
in effect until the expiration of Licensee’s obligation to pay royalties for all
Licensed Products, unless earlier terminated as provided in this Article 10
(Term and Termination) (the “Term”).

10.2 Termination of this Agreement by Licensee for any Reason. Licensee may
terminate this Agreement for any reason upon ninety (90) calendar days’ advance
written notice to Licensor. In such case, Licensee shall pay to Licensor any
outstanding fees and expenses then due and owing to Licensor in accordance with
the payment terms pursuant to this Agreement.

10.3 Termination for Breach. The failure by a Party to comply with any of the
material obligations contained in this Agreement shall entitle the other Party
to give notice to have the default cured. If such default is not cured within
sixty (60) calendar days’ after the receipt of such notice, or if by its nature
such default could not be cured within sixty (60) calendar days’ in the
non-breaching Parties’ reasonable judgment, the notifying Party shall be
entitled, without prejudice to any of its other rights conferred on it by this
Agreement, and in addition to any other remedies that may be available to it, to
terminate this Agreement. Provided, however, that in the event of a good faith
Dispute with respect to the existence of a material breach or cure thereof, the
sixty (60) day cure period shall be tolled until such time as the Dispute is
resolved pursuant to Article 12 (Dispute Resolution) herein.

10.4 Termination for Failure to Exercise Option. If Licensee has not exercised
the Option within the Option Period then, upon expiration of the Option Period,
Licensor may elect to terminate this Agreement by providing Licensee with
written notice thirty (30) calendar days’ prior to the date such termination
will become effective. If Licensee elects the Option within thirty (30) calendar
days’ after receipt of such notice, then the Option shall be deemed exercised
pursuant to Section 3.1 (Assignment Option) of this Agreement and any
termination by Licensor shall not be effective.

10.5 Termination for Bankruptcy

10.5.1 If (i) Licensor makes any general assignment for the benefit of its
creditors, (ii) a petition is filed by or against Licensor, or any proceeding is
initiated against Licensor as a debtor, under any bankruptcy or insolvency law,
(iii) Licensor petitions for or acquiesces to the appointment of any receiver,
trustee, or any similar officer to take possession, custody, or control of all
or any part of Licensor’s assets or property, or (iv) Licensor commences under
the laws of any jurisdiction any

 

CONFIDENTIAL INFORMATION

28



--------------------------------------------------------------------------------

proceeding involving its insolvency, bankruptcy, reorganization, adjustment of
debt, dissolution, liquidation, or any other similar proceeding for the release
of financially distressed debtors, or becomes a party to any proceeding or
action of the type described above, Licensor shall provide prompt written notice
thereof to Licensee and Licensee may terminate this Agreement in its entirety
(including the licenses granted herein) on or after the receipt of such written
notice.

10.5.2 All rights and licenses granted by Licensor or any other applicable
successor of licensor under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11, U.S. Code
(the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined in the Bankruptcy Code. The Parties agree that Licensee and its
Affiliates and any Sublicensees, shall retain and may fully exercise and enforce
all of its respective rights and elections under the Bankruptcy Code, including
in the event any proceeding shall be instituted by or against Licensor seeking
to adjudicate Licensor as bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of Licensor or Licensor’s debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors, or seeking an entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for Licensor or any substantial part of Licensor’s property, or
Licensor shall take any action to authorize any of the foregoing actions (each a
“Proceeding” for purposes of this Section 10.5.2). Licensor hereby agrees that
in the event of any such Proceeding during the Term, and anytime thereafter,
with respect to the licenses granted pursuant to Section 3.2 (License for
Licensed Products), to create and provide current copies to Licensee or, if not
amenable to copying, detailed descriptions or other appropriate embodiments, of
all such intellectual property. In any event, Licensee will have (i) the right
to a complete duplicate of (or complete access to, as appropriate) all
intellectual property (as defined in the Bankruptcy Code) and embodiments of
intellectual property, which shall be promptly delivered to Licensee upon any
rejection of this Agreement by or on behalf of Licensor, upon written request
therefor by Licensee, and (ii) the right to continue to commercialize the
Licensed Products using Licensor’s Patent Rights, Technology, and Know-How
granted under this Agreement, and all versions and derivatives thereof to which
Licensee would otherwise have been entitled under this Agreement, in accordance
with the terms and conditions of this Agreement. All rights, powers, and
remedies of Licensee provided under this Section 10.5.2 are in addition to and
not in substitution for any and all other rights, powers, and remedies now or
hereafter existing at law or in equity in the event of any commencement of a
bankruptcy proceeding by or against Licensor.

10.6 Effect of Termination. In the event of termination by Licensee under
Section 10.2 (Termination of this Agreement by Licensee for any Reason), or by
Licensor under Section 10.3 (Termination for Breach) or Section 10.4
(Termination for Failure to Exercise Option), all rights licensed by Licensor to
Licensee herein shall revert to Licensor. In addition, in the event of a
termination as described in the foregoing sentence, Licensee shall grant to
Licensor a non-exclusive, sublicensable, worldwide, fully paid-up and royalty
free license to any data resulting from the Toxicology Study described in the
Research Plan.

10.7 No Waiver. The right of a Party to terminate this Agreement, as provided in
this Article 10 (Term and Termination), shall not be affected in any way by its
waiver or failure to take action with respect to any prior default.

10.8 Consequences of Termination. Except as otherwise provided herein, upon
termination of this Agreement, all remaining records and materials in either
Party’s possession or control containing the other Party’s Confidential
Information and to which the Party with possession and control does not retain
rights hereunder, shall promptly be returned. Notwithstanding the foregoing, one
copy of such records may be retained by legal counsel for the former Party.

 

CONFIDENTIAL INFORMATION

29



--------------------------------------------------------------------------------

10.9 Results of Termination by Licensee. In the event of termination of this
Agreement by Licensee pursuant to Section 10.3 (Termination for Breach) or 10.5
(Termination for Bankruptcy), the rights granted to Licensee in Article 3
(Option, Assignment, and License Rights) hereof shall survive termination. In
addition, the Licensor’s right to the option fee under Section 6.2 (Option Fee),
milestone payments under Sections 6.3 (RV1162 Phase Ib Completion Milestone),
6.4 (Development Milestone Payments), and 6.5 (Sales Milestones), and royalty
payments pursuant to Section 6.6 (Royalty Rate for Licensed Products), as well
as terms of the Agreement associated with the payment of such payments, shall
survive any such termination, provided that the royalty rates set forth in
Sections 6.6 (Royalty Rate for Licensed Products) shall be reduced by fifty
percent (50%).

10.10 Survival of Obligations. The termination or expiration of this Agreement
shall not relieve the Parties of any obligations accruing prior to such
termination, and any such termination shall be without prejudice to the rights
of either Party against the other. The provisions of Article 1 (Definitions),
Article 3 (Option, Assignment, and License Rights) (pursuant to Section 10.7 (No
Waiver)), Article 6 (Financials and Reporting) (pursuant to Section 10.7 (No
Waiver)), Article 7 (Confidentiality), Article 8 (Patents and Intellectual
Property), Article 9 (Indemnification), Section 10.5 (Termination for
Bankruptcy), Section 10.6 (Effect of Termination), Section 10.7 (No Waiver),
Section 10.8 (Consequences of Termination), Section 10.9 (Results of Termination
by Licensee), this Section 10.10 (Survival of Obligations), Article 12 (Dispute
Resolution), and Article 13 (Miscellaneous Provisions) shall survive any
termination of this Agreement.

10.11 Termination Not Sole Remedy. Termination is not the sole remedy under this
Agreement and, whether or not termination is effected, all other remedies will
remain available except as agreed to otherwise herein.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

11.1 Authority. Each Party represents and warrants that as of the Effective
Date, it has the full right, power, and authority to enter into this Agreement
and that this Agreement has been duly executed by such Party and constitutes a
legal, valid, and binding obligation of such Party, enforceable in accordance
with its terms.

11.2 No Conflicts. Each Party represents and warrants that the execution,
delivery, and performance of this Agreement by such Party does not conflict with
any agreement, instrument, or understanding, oral or written, to which it is a
party or by which it is bound, nor violate any law or regulation of any court,
governmental body, or administrative or other agency having jurisdiction over
it.

11.3 No Existing Third Party Rights. Each Party represents and warrants that it
has not, and during the Term will not, grant any right to any Third Party
relating to its respective technology in the Field which would conflict with the
rights granted to the other Party hereunder.

11.4 Patents and Know-How Warranties. To the best of its knowledge, as of the
Effective Date, each Party represents and warrants that (i) any Patent,
Technology, Know-How, or other intellectual property right owned or controlled
by such Party is not currently being infringed by any Third Party, and (ii) the
practice of such rights does not infringe any property right of any Third Party.

11.5 Control of Know-How. Licensor and Licensee each represent and warrant that
it owns or Controls all of the rights, title, and interest in and to the
Licensor Know-How and the Licensee Know-How, respectively.

 

CONFIDENTIAL INFORMATION

30



--------------------------------------------------------------------------------

11.6 Licensor Intellectual Property Representations. Licensor represents and
warrants that (i) each of the Patents, Technology, and Know-How being licensed
or assigned to Licensee pursuant to this Agreement is exclusively owned or
Controlled by Licensor or its wholly-owned subsidiaries, is in good standing,
and is not subject to any litigation or administrative proceeding, including
opposition, re-examination, reissue, or post-issuance PTO review proceeding
including interference, IPR, PGR, or related proceedings, (ii) no notice has
been received from a Third Party by Licensor or its Affiliates regarding any of
the Patents, Technology, or Compounds being licensed or assigned to Licensee
under this Agreement, and (iii) there are no Third Party Patents in any country
that would be infringed by making, having made, using, offering for sale,
selling, importing, or Commercializing the Licensed Products under this
Agreement.

11.7 Disclaimer of Warranties. EXCEPT AS SET FORTH ABOVE, NEITHER PARTY MAKES
ANY REPRESENTATIONS AND EXTENDS NO OTHER WARRANTIES OR CONDITIONS OF ANY KIND,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE LICENSED PATENTS, KNOW-HOW,
TECHNOLOGY, AND PRODUCTS LICENSED HEREUNDER, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

11.8 Continuing Representations. The representations and warranties of each
Party contained in this Article 11 (Representations And Warranties) shall
survive the execution and delivery of this Agreement and shall remain true and
correct at all times during the Term with the same effect as if made on and as
of such later date.

ARTICLE 12

DISPUTE RESOLUTION

12.1 Resolution of Disputes. The Parties shall negotiate in good faith and use
reasonable efforts to settle any dispute, controversy, or claim arising from or
related to this Agreement or the breach thereof (each a “Dispute”). If the
Parties initially are unable to resolve a Dispute despite using reasonable
efforts to do so, either Party may, by written notice to the other, have the
Dispute referred to their respective senior management designated below or their
respective successors, for attempted resolution by negotiation in good faith.
The attempted resolution will take place no later than thirty (30) calendar
days’ following receipt of such notice. The designated management are as
follows:

For Licensee: Avrum Spira, Vice President, Global Head Lung Cancer Initiative

For Licensor: Ted Raad, Chief Executive Officer

12.1.1 If the Parties are unable to resolve the Dispute, controversy, or claim
within sixty (60) calendar days’ following the day on which one Party provides
written notice of the Dispute to the other in accordance with Section 12.1
(Resolution of Disputes), and a Party wishes to pursue the matter, each such
Dispute, controversy, or claim that is not an Excluded Claim will be finally
resolved by mediation followed by binding arbitration as set forth below. As
used in this Section, the term “Excluded Claim” means a Dispute, controversy, or
claim that concerns the validity or infringement of a Patent, trademark, or
copyright.

12.2 Mediation. The Parties shall first attempt in good faith to resolve any
Dispute by confidential mediation in accordance with the then current Mediation
Procedure of the International Institute for Conflict Prevention and Resolution
(“CPR Mediation Procedure”) (www.cpradr.org) before initiating arbitration. The
CPR Mediation Procedure shall control, except where it conflicts with these

 

CONFIDENTIAL INFORMATION

31



--------------------------------------------------------------------------------

provisions, in which case these provisions control. The mediator shall be chosen
pursuant to CPR Mediation Procedure. The mediation shall be held in New York,
New York. Either Party may initiate mediation by written notice to the other
Party of the existence of a Dispute. The Parties agree to select a mediator
within twenty (20) calendar days’ after the notice and the mediation will begin
promptly after the selection. The mediation will continue until the mediator, or
either Party, declares in writing, no sooner than after the conclusion of one
full day of a substantive mediation conference attended on behalf of each Party
by a senior business Person with authority to resolve the Dispute, that the
Dispute cannot be resolved by mediation. In no event, however, shall mediation
continue more than sixty (60) calendar days from the initial notice by a Party
to initiate meditation unless the Parties agree in writing to extend that
period. Any period of limitations that would otherwise expire between the
initiation of mediation and its conclusion shall be extended until twenty
(20) calendar days’ after the conclusion of the mediation.

12.3 Arbitration. If the Parties fail to resolve the Dispute in mediation, and a
Party desires to pursue resolution of the Dispute, the Dispute shall be
submitted by either Party for resolution in arbitration pursuant to the then
current CPR Non-Administered Arbitration Rules (“CPR Rules”) (www.cpradr.org),
except where they conflict with these provisions, in which case these provisions
control. The arbitration will be held in New York, New York. All aspects of the
arbitration shall be treated as confidential. The arbitrators will be chosen
from the CPR Panel of Distinguished Neutrals, unless a candidate not on such
panel is approved by both Parties. Each arbitrator shall be a lawyer with at
least fifteen (15) years’ experience with a law firm or corporate law department
of over twenty five (25) lawyers or who was a judge of a court of general
jurisdiction. To the extent that the Dispute requires special expertise, the
Parties will so inform CPR prior to the beginning of the selection process. The
arbitration tribunal shall consist of three arbitrators, of whom each Party
shall designate one in accordance with the “screened” appointment procedure
provided in CPR Rule 5.4. The chair will be chosen in accordance with CPR Rule
6.4. If, however, the aggregate award sought by the Parties is less than five
million Dollars ($5,000,000) and equitable relief is not sought, a single
arbitrator shall be chosen in accordance with the CPR Rules. Candidates for the
arbitrator position(s) may be interviewed by representatives of the Parties in
advance of their selection, provided that all Parties are represented. The
Parties agree to select the arbitrator(s) within forty five (45) calendar days’
of initiation of the arbitration. The hearing will be concluded within nine
(9) months after selection of the arbitrator(s) and the award will be rendered
within sixty (60) calendar days’ of the conclusion of the hearing, or of any
post-hearing briefing, which briefing will be completed by both sides within
forty five (45) calendar days’ after the conclusion of the hearing. In the event
the Parties cannot agree upon a schedule, then the arbitrator(s) shall set the
schedule following the time limits set forth above as closely as practical. The
hearing will be concluded in ten hearing days or less. Multiple hearing days
will be scheduled consecutively to the greatest extent possible. A transcript of
the testimony adduced at the hearing shall be made and shall be made available
to each Party. The arbitrator(s) shall be guided, but not bound, by the CPR
Protocol on Disclosure of Documents and Presentation of Witnesses in Commercial
Arbitration (www.cpradr.org) (“Protocol”). The Parties will attempt to agree on
modes of document disclosure, electronic discovery, witness presentation, etc.
within the parameters of the Protocol. If the Parties cannot agree on discovery
and presentation issues, the arbitrator(s) shall decide on presentation modes
and provide for discovery within the Protocol, understanding that the Parties
contemplate reasonable discovery. The arbitrator(s) shall decide the merits of
any Dispute in accordance with the law governing this Agreement, without
application of any principle of conflict of laws that would result in reference
to a different law. The arbitrator(s) may not apply principles such as “amiable
compositeur” or “natural justice and equity”. The arbitrator(s) are expressly
empowered to decide dispositive motions in advance of any hearing and shall
endeavor to decide such motions as would a United States District Court Judge
sitting in the jurisdiction whose substantive law governs. The arbitrator(s)
shall render a written opinion stating the reasons upon which the award is
based. The Parties consent to the jurisdiction of the United States District
Court for the district in which the arbitration is held for the enforcement of
these provisions and the entry of

 

CONFIDENTIAL INFORMATION

32



--------------------------------------------------------------------------------

judgment on any award rendered hereunder. Should such court for any reason lack
jurisdiction, any court with jurisdiction may act in the same fashion. Each
Party has the right to seek from the appropriate court provisional remedies such
as attachment, preliminary injunction, replevin, etc. to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the Dispute. Rule 14
of the CPR Rules does not apply to this Agreement. EACH PARTY HERETO WAIVES:
(A) ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY, (B) WITH THE EXCEPTION OF RELIEF
MANDATED BY STATUTE, ANY CLAIM TO PUNITIVE, EXEMPLARY, MULTIPLIED, INDIRECT,
CONSEQUENTIAL, OR LOST PROFITS/REVENUES DAMAGES, AND (C) ANY CLAIM FOR ATTORNEY
FEES, COSTS AND PREJUDGMENT INTEREST.

ARTICLE 13

MISCELLANEOUS PROVISIONS

13.1 Entire Agreement. This Agreement and each of the Appendices hereto
constitute and contain the entire understanding and agreement of the Parties
respecting the subject matter of this Agreement and cancels and supersedes any
and all prior or contemporaneous negotiations, correspondence, understandings
and agreements between the Parties, whether oral or written, regarding such
subject matter. Promptly following the execution of this Agreement, the Parties
shall jointly issue the press release attached hereto as Appendix 7 (Press
Release).

13.2 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.3 Binding Effect. This Agreement and the rights granted herein shall be
binding upon, and shall inure to the benefit of, Licensor, Licensee and their
respective lawful successors and permitted assigns.

13.4 Assignment. Neither Party shall assign this Agreement without the prior
written consent of the other Party (such consent not to be unreasonably
withheld) except that a Party may assign this Agreement to an Affiliate or to a
successor in connection with the merger, consolidation or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement. Any permitted assignee shall assume all
obligations of its assignor under this Agreement.

13.5 No Implied Licenses. No rights to any other patents, know-how, or technical
information, or other intellectual property rights, other than as explicitly
identified herein, are granted or deemed granted by this Agreement. No right,
expressed or implied, is granted by this Agreement to a Party to use in any
manner the name or any other trade name or trademark of the other Party or its
Affiliates in connection with the performance of this Agreement.

13.6 No Waiver. No waiver, modification, or amendment of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.

13.7 Force Majeure. The failure of a Party to perform any obligation under this
Agreement by reason of force majeure such as acts of God, acts of governments,
terrorism, riots, wars, strikes, accidents, or deficiencies in materials or
transportation or other causes of a similar magnitude beyond its control shall
not be deemed to be a breach of this Agreement. The Party which is affected by
any force majeure shall contact the other Party for discussion of possible
emergency measures.

 

CONFIDENTIAL INFORMATION

33



--------------------------------------------------------------------------------

13.8 Independent Contractors. Both Parties are independent contractors and not
agents or employees of the other Party under this Agreement. Nothing contained
in this Agreement is intended nor is to be construed so as to constitute
Licensor or Licensee as partners or joint venturers with respect to this
Agreement. Neither Party shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
or to bind the other Party to any other contract, agreement or undertaking with
any Third Party except as may be explicitly provided for herein or authorized in
writing.

13.9 Notices and Deliveries. Any notices, request, delivery, approval, or
consent required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given when it is received,
whether delivered in person, by email or delivery by registered letter (or its
equivalent) or delivery by certified overnight courier service, to the Party to
which it is directed at its address shown below or such other address as such
Party shall have last given by notice to the other Parties.

 

If to Licensor:

  

Pulmatrix, Inc.

ATTN: Ted Raad

99 Hayden Ave.

Suite 390

Lexington, MA 02421

traad@pulmatrix.com

with a copy to:   

Haynes and Boone, LLP

ATTN: Greg Kramer & Rick Werner
30 Rockefeller Plaza
26th Floor
New York, NY 10112
greg.kramer@haynesboone.com

If to Licensee:

  

Johnson & Johnson Enterprise Innovation, Inc.

ATTN: Christopher Stevenson

50-100 Holmers Farm Way

High Wycombe

Buckinghamshire

United Kingdom

HP12 4EG

csteve22@ITS.JNJ.com

with a copy to:   

Morrison & Foerster LLP
ATTN: Matthew Karlyn

200 Clarendon Street
Boston, MA 02116
MKarlyn@mofo.com

13.10 Headings; Interpretation. The headings in this Agreement are for reference
only and will not affect the interpretation of this Agreement. For purposes of
this Agreement (a) the words “include,” “includes,” and “including” will be
deemed to be followed by the words “without limitation,” (b) the word “or” is
not exclusive, and (c) the words “herein,” “hereof,” “hereby,” “hereto,” and

 

CONFIDENTIAL INFORMATION

34



--------------------------------------------------------------------------------

“hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to sections and exhibits mean the sections of
and exhibits attached to, this Agreement; (y) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, or modified from time-to-time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from
time-to-time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement will be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.

13.11 Severability. In the event that any provision of this Agreement shall, for
any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid or unenforceable provision
had not been included herein.

13.12 Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, without reference to any laws
of the state of New York that would require the application of the laws of
another jurisdiction.

13.13 Advice of Counsel. Licensee and Licensor have each consulted with counsel
of their choice regarding this Agreement, and each acknowledges and agrees that
this Agreement shall not be deemed to have been drafted by one Party or another
and will be construed accordingly.

13.14 Counterparts; Electronic Signatures. This Agreement may be executed in two
or more counterparts, or facsimile versions, each of which shall be deemed to be
an original, and all of which together shall be deemed to be one and the same
agreement. The Parties acknowledge and agree that (a) this Agreement and any
amendments to the Agreement, can be entered into electronically and enforceable
in accordance with laws applicable to the recognition of electronic signatures,
including without limitation the Electronic Signatures in Global and National
Commerce Act (the E-SIGN Act); (b) the electronic signature utilizing the
designated method constitutes the individual’s signature, acceptance, and
agreement the same as if actually signed in writing; (c) this Agreement shall
constitute “original” documents when printed from electronic files and records
established and maintained by either Party in the normal course of business; and
(d) the individual signing this Agreement electronically is authorized to enter
into this Agreement on behalf of the Party to this Agreement.

13.15 Waiver. Except as specifically provided for herein, the waiver from
time-to-time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.

13.16 Compliance with Laws. The Parties shall comply with all Applicable Laws of
the United States and applicable European countries and supra-governmental
organizations and all jurisdictions and any Governmental Authority or court
thereof in connection with this Agreement and the transactions contemplated
thereby.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

SIGNATURES ARE ON THE NEXT PAGE

 

CONFIDENTIAL INFORMATION

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date, each copy of
which shall for all purposes be deemed to be an original.

 

JOHNSON & JOHNSON ENTERPRISE INNOVATION, INC. By:     Name:     Title:     Date:
   

 

PULMATRIX, INC. By:     Name:     Title:     Date:    

 

CONFIDENTIAL INFORMATION

36



--------------------------------------------------------------------------------

APPENDICES

 

Appendix Number

  

Appendix Title

1A    Compound Patents 1B    iSPERSE Patents 1C    Licensed Patents 2   
Licensor Materials and Technology 3    Research Plan 4    Johnson & Johnson
Universal Calendar 5    Invoicing and Payment 6    Assignment Agreement 7   
Press Release 8    Side Letter

 

CONFIDENTIAL INFORMATION

37



--------------------------------------------------------------------------------

APPENDIX 1A

COMPOUND PATENTS

Appendix 1A (Compound Patents) is attached hereto and incorporated herein by
this reference.

 

CONFIDENTIAL INFORMATION

38



--------------------------------------------------------------------------------

APPENDIX 1B

iSPERSE PATENTS

Appendix 1B (iSPERSE Patents) is attached hereto and incorporated herein by this
reference.

 

CONFIDENTIAL INFORMATION

39



--------------------------------------------------------------------------------

APPENDIX 1C

LICENSED PATENTS

Appendix 1C (Licensed Patents) is attached hereto and incorporated herein by
this reference.

 

CONFIDENTIAL INFORMATION

40



--------------------------------------------------------------------------------

APPENDIX 2

LICENSOR MATERIALS AND TECHNOLOGY

RV1162

PUR1800 (iSPERSE formulation of RV1162)

 

CONFIDENTIAL INFORMATION

41



--------------------------------------------------------------------------------

APPENDIX 3

RESEARCH PLAN

Project Plan

 

LOGO [g862269page049a.jpg]

Project Summary

The research plan consists of four main activities;

 

  1)

Conduct of a Phase 1 study with RV1162 in patients with COPD

 

  2)

Manufacture of RV1162 for GLP toxicology studies

 

  3)

Conduct of a GLP 6 month rat inhaled toxicology study inc. SEND data report

 

  4)

Conduct of a GLP 9 month dog inhaled toxicology study inc. SEND data report

Research Plan Budget

 

LOGO [g862269page049b.jpg]

All pass through costs as incurred should be billed to JJEI, and reflect
actuality.

 

CONFIDENTIAL INFORMATION

42



--------------------------------------------------------------------------------

Project Deliverables by Pulmatrix

 

  •  

GLP manufacture of 1.5 kg of RV1162 and 1kg of placebo for use in safety studies

 

  •  

26-Week Inhalation Toxicity Study in Rats with a 6 Week Recovery Period, testing
RV1162 – Outline study plan

 

LOGO [g862269page050.jpg]

 

CONFIDENTIAL INFORMATION

43



--------------------------------------------------------------------------------

LOGO [g862269page051.jpg]

 

CONFIDENTIAL INFORMATION

44



--------------------------------------------------------------------------------

  •  

39-Week Inhalation Toxicity Study in Dogs with a 6-Week Recovery Period, testing
RV1162

 

LOGO [g862269page052.jpg]

 

CONFIDENTIAL INFORMATION

45



--------------------------------------------------------------------------------

LOGO [g862269page053.jpg]

 

  •  

Clinical Study: Phase 1b randomized, double-blind, placebo-controlled, 3-way
crossover study to assess the safety, tolerability and pharmacokinetics of
RV1162, a narrow spectrum kinase inhibitor (NSKI) administered as a dry powder
for inhalation once daily for 14 consecutive days, in adult patients with stable
chronic obstructive pulmonary disease. (refer to protocol synopsis below).

 

CONFIDENTIAL INFORMATION

46



--------------------------------------------------------------------------------

1. PROTOCOL SYNOPSIS

 

Protocol Number    601-0016 Title    A Phase 1b randomized, double-blind,
placebo-controlled, 3-way crossover study to assess the safety, tolerability and
pharmacokinetics of RV1162, a narrow spectrum kinase inhibitor (NSKI)
administered as a dry powder for inhalation once daily for 14 consecutive days,
in adult patients with stable chronic obstructive pulmonary disease.
Investigational Product   

RV1162 (iSPERSETM Dry Powder Formulated RV1162 NSKI)

 

Placebo

Indication    Acute exacerbations of chronic obstructive pulmonary disease
(AECOPD) Number of Subjects   

Approximately 15 subjects will be randomized into the study to achieve at least
12 evaluable subjects.

Subjects who discontinue the study may be replaced at the discretion of the
Sponsor.

Number of Study Centers    1 (UK) Objectives   

Primary

 

Determine the safety and tolerability of 14 daily doses of inhaled RV1162 in
adult subjects with stable COPD.

 

Secondary

 

Characterize the systemic and sputum pharmacokinetics (PK) of single and
multiple doses of inhaled RV1162 in adult subjects with stable COPD.

 

Exploratory

 

Characterize pharmacodynamic (PD) effects of 14 daily doses of inhaled RV1162 in
adult subjects with stable COPD via kinase phosphorylation, total and
differential inflammatory cell counts, and cytokine expression in sputum
samples.

Overview of Study Design   

Safety, tolerability, and pharmacokinetics (PK) will be assessed following 14
daily doses of RV1162 or placebo.

 

This is a randomized, placebo-controlled, double-blind 3-arm crossover study in
which RV1162 or placebo is dosed daily for 14 consecutive days in adult subjects
with stable COPD over three discrete treatment periods. The three treatment arms
are as follows:

 

CONFIDENTIAL INFORMATION

47



--------------------------------------------------------------------------------

    •  Arm    •  Period 1    •  Period 2    •  Period 3  

•  1

  

•  Placebo

  

•  RV1162 250 µg

  

•  RV1162 500 µg

 

•  2

  

•  RV1162 250 µg

  

•  Placebo

  

•  RV1162 500 µg

 

•  3

  

•  RV1162 250 µg

  

•  RV1162 500 µg

  

•  Placebo

 

 

The study design is as follows:

 

•  Informed Consent: Before any study specific procedures or study requirements
are conducted on or expected of a subject, the subject must review and sign an
IEC/IRB/REC-approved informed consent form.

 

•  Screening: Subjects will be screened for eligibility to participate in the
study within 28 days before randomization (i.e. Treatment Period 1, Day 1).

 

•  Treatment Periods:

 

•  Period 1: On Day 1 all subjects who are eligible for entry into the study
will be randomized to receive either placebo or one of two nominal doses of
RV1162 (RV1162 250 µg or RV1162 500 µg) for 14 consecutive days.

 

•  Period 2: Following a washout period of at least 28 days after the completion
of Period 1 dosing, subjects will receive one of the treatments not received
during Period 1 for 14 consecutive days.

 

•  Period 3: Following a washout period of at least 28 days after the completion
of Period 2 dosing, subjects will receive the last remaining treatment not
received during Periods 1 or 2 for 14 consecutive days.

 

•  End of Study: Subjects will return to the study site 28 days after the last
dose of the last Treatment Period for an End of Study visit for a safety
assessment and collection of sputum PD samples.

Overview of

Study

Assessments

 

Screening

 

Screening procedures will be performed within 28 days prior to randomization
(i.e. Treatment Period 1, Day 1). After informed consent is obtained, the
following procedures and assessments will be performed:

 

Alcohol breath test and urine drug screening, medical history, physical
examination, measurement of height and weight, vital signs, triplicate 12-lead
electrocardiogram (ECG), spirometry (pre and post bronchodilator), pulse
oximetry, device training and safety laboratory samples for heamatology, serum
chemistry, coagulation, and urinalysis, as well as a serum pregnancy test for
women of childbearing potential (WOCBP). In addition, an induced sputum sample
will be obtained to confirm subjects are able to produce an adequate sputum
sample for processing (the definition of ‘adequate’ will be confirmed in the
Study Reference Manual).

 

CONFIDENTIAL INFORMATION

48



--------------------------------------------------------------------------------

  

Screening procedures (including informed consent) can be performed over more
than 1 day. Repeat of study procedures is permitted on the day and/or on another
day (as appropriate) at the discretion of the investigator. In the event of a
repeat being required for the screening PD sputum sample there must be at least
48 hours between attempts.

 

Clinical safety laboratory samples (clinical chemistry, haematology, and
urinalysis) must be performed within 7 days of Treatment Period Day 1; if this
interval is exceeded, sampling must be repeated.

 

Baseline Visit (Day -3 to Day -1)

 

Subjects will attend to perform a baseline sputum induction. If an adequate
sample is not obtained a repeat may be performed; however, there must be at
least 48 hours between attempts.

 

If the subject cannot provide an adequate sputum sample on the repeat attempt,
they will not continue to Treatment.

 

Treatment Periods 1, 2, and 3

 

The treatment will be divided across three discrete Treatment Periods, with a
washout period of at least 28 days starting after the completion of the
Treatment Period dosing between each Treatment Period.

 

Day 1

 

Eligible subjects will attend the clinic on Day 1 and the following pre-dose
assessments to confirm eligibility and establish baseline values will be
performed:

 

Vital sign measurement, pulse oximetry, spirometry, triplicate 12-lead ECG
measurements, device training and safety laboratory and PK blood samples.

 

Subjects will be randomized to one of three study treatment arms at the
beginning of Treatment Period 1.

 

Once all pre-dose assessments are complete, all subjects will receive their
first inhaled dose for that Treatment Period of RV1162 or placebo under
supervision.

 

All subjects will have been fasted for at least 6 hours prior to receiving study
medication on Day 1. Water will be restricted from 1-hour pre-dose until 1-hour
post-dose.

 

Subjects will remain in the clinic for monitoring for 12 hours following dosing.
Study procedures will be performed and samples will be collected at timepoints
as per the Schedule of Study Assessments up to 12 hours post dose.

 

Subjects will be discharged from the clinic after the 12-hour post-dose
assessments and asked to return to the clinic the next morning. Subjects may
stay overnight in the study centre if required for logistical reasons.

 

 

CONFIDENTIAL INFORMATION

49



--------------------------------------------------------------------------------

  

Day 2

 

Subjects will attend the unit and perform pre dose procedures as per the
Schedule of Study Assessments and assessed for eligibility to receive the next
dose. Subjects will receive their Day 2 dose of study medication. Study
procedures will be performed, and samples will be collected at timepoints as per
the Schedule of Study Assessments up to 1-hour post dose.

 

Supervised administration of the second inhaled dose on Day 2 of each Treatment
Period will be performed. Following these assessments, the subject will be
discharged from the clinic if they have no clinically significant adverse
events, monitoring findings, or other safety concerns with instructions to
continue daily dosing. Subjects will dose at home on Days 2 to 6 of each
treatment period. A telephone follow-up call will be performed for review of
safety, tolerability and compliance with study medication.

 

Day 7

 

Subjects will attend the unit and perform pre-dose procedures as per the
Schedule of Study Assessments and assessed for eligibility to receive the next
dose. Subjects will receive their Day 7 dose of study medication. Study
procedures will be performed, and samples will be collected at timepoints as per
the Schedule of Study Assessments up to 12 hours post dose.

 

Day 14

 

Subjects will attend the unit and perform pre-dose procedures as per the
Schedule of Study Assessments and assessed for eligibility to receive the next
dose. Subjects will receive their Day 14 will be collected at timepoints as per
the Schedule of Study Assessments up to 12 hours post dose.

 

Washout Period

 

There will be a washout interval of at least 28 days between the last dose of a
Treatment Period and the first dose of the next Treatment period.

 

End of Study Visit

 

All subjects will return for an End of Study visit days after the last dose of
the last Treatment Period. Study procedures will be performed, and samples will
be collected as per the Schedule of study assessments

 

All subjects, including subjects who withdraw prematurely for any reason, will
be asked to complete the End of Study visit. Subjects who withdraw for an AE
will be followed until the AE has resolved, becomes stable and not reversible,
or for 28 days, whichever is shortest.

Treatment

Groups

  

Placebo

 

RV1162 250 µg nominal dose

 

RV1162 500 µg nominal dose

 

CONFIDENTIAL INFORMATION

50



--------------------------------------------------------------------------------

Investigational Product   

RV1162

 

RV1162 (iSPERSETM Dry Powder Formulated RV1162) is an inhalation powder
containing RV1162, a narrow spectrum kinase inhibitor (NSKI) with activity
against p38, Src and Syk kinases that is manufactured by Lonza (Bend Oregon USA,
Tampa Florida USA, and Burton, UK) as pre-metered size 3
hydroxypropylmethelcellulose (HPMC) capsules containing the RV1162 drug
substance and the excipients mannitol, sodium sulfate and polysorbate 80. RV1162
capsules will be provided in 250 µg and 500 µg RV1162 dose strengths.

 

Each capsule of RV1162 is filled with iSPERSE powder comprised of RV1162, sodium
sulfate, mannitol, and polysorbate 80.

 

Each capsule of Placebo is filled with iSPERSE powder comprised of sodium
sulfate, mannitol, and polysorbate 80.

 

The clinical site will receive blinded dosing kits containing a sufficient
quantity of packaged capsules and dry powder inhalers (Monodose Inhaler RS01
Model 7 high-resistance, Plastiape SA) to support the 14 days of dosing.

 

RV1162 and Placebo will be administered to each subject via the included dry
powder inhaler in accordance with the supplied instructions.

Eligibility Criteria   

Inclusion Criteria

 

Subjects must meet all the following:

 

1.  Male or female subjects aged 40 to 75 years of age with a body mass index ³
17 and £ 35 kg/m2.

 

2.  Female subjects must be either of non-childbearing potential or if of
childbearing potential use a highly effective birth control method.

 

3.  Male subjects with female partners of childbearing potential must be
vasectomised with documented medical assessment of the surgical success or use
highly effective contraception together with their female partner(s).

 

4.  Subject must agree not to donate semen or ova/oocytes during the study and
for 60 days after the last dose of IMP.

 

5.  Confirmed diagnosis by a physician of COPD with symptoms compatible with
COPD for at least 1 year prior to screening.

 

6.  Severity of Disease: subjects who conform to the current severity
classification for GOLD Grade II/III disease in terms of post-bronchodilator
spirometry at screening:

 

•  Post-salbutamol FEV1/FVC ratio of £ 0.70.

 

•  Post-salbutamol FEV1 ³ 40 % and £ 80 % of predicted normal values calculated
using ECCS reference equations (Quanjer, 1993).

 

•  Current or previous smoker with a smoking history of ³ 10 pack years (1 pack
year = 20 cigarettes smoked per day for 1 year or equivalent).

 

7.  Normal blood pressure, defined as a systolic value of 90 mmHg to 160 mmHg
and diastolic value of 60 mm Hg to 90 mm Hg, at screening and prior to
randomisation.

 

CONFIDENTIAL INFORMATION

51



--------------------------------------------------------------------------------

  

8.  Normal heart rate, defined as > 60 and < 100 beats per minute at screening
and prior to randomisation.

 

9.  Able to provide written Informed Consent Form (ICF) prior to participation
in any study-related activities, and to comply with the requirements of the
study.

 

10.  Able to perform technically acceptable spirometry at screening.

 

11.  Able to produce a sputum sample of adequate quality at the Screening or
Baseline visit.

 

12.  Able to demonstrate the correct inhalation technique for use of delivery
device during the study at screening and prior to randomization.

 

Exclusion Criteria

 

Subjects who meet any of the following are not eligible:

 

1.  Upper or lower respiratory tract infection or exacerbation of COPD from 4
weeks prior to the screening visit through to randomisation.

 

2.  Clinically significant abnormal values at screening that, in the opinion of
the PI, would make the subject inappropriate for the study or put the subject at
undue risk, specifically liver function tests (LFTs) >3 x upper limit of normal
(ULN); hemoglobin <10 gm/dL; absolute neutrophil count (ANC) <1000; white blood
cells (WBC) >20,000; Platelets <100,000 and >500,000; prothrombin time (PT) >14
seconds.

 

3.  History of drug or alcohol abuse within the past 2 years.

 

4.  History of regular alcohol consumption within 6 months of the study defined
as an average weekly intake of >21 units for males, or >14 units for females,
where one unit is equivalent to 8 g of alcohol: a half-pint (~240 mL) of beer, 1
glass (125 mL) of wine or 1 (25 mL) measure of spirits.

 

5.  Positive alcohol breath test result at screening or prior to randomization.

 

6.  Positive urine drugs of abuse test result (unless in the opinion of the
investigator this can be explained by the subject’s current medications) at
screening or prior to randomisation; unexpected or unexplained positive results
may require discussion with sponsor.

 

7.  Current users of e-cigarettes or nicotine replacement products and those who
have used these products within the last 12 months prior to screening or prior
to randomisation.

 

8.  Known sensitivity to the study drug or any of the excipients of the
formulation, or history of clinically significant sensitivity to any agent that,
in the opinion of the PI, would make participation in the study inadvisable.

 

9.  Donated blood or blood products or had substantial loss of blood (more than
500 mL) within 3 months before the first administration of study drug, or
intention to donate blood or blood products during the study.

 

CONFIDENTIAL INFORMATION

52



--------------------------------------------------------------------------------

  

10.  Participated in an interventional study involving an experimental
therapeutic agent within 3 months of screening.

 

11.  Women who have a positive serum b-human chorionic gonadotropin (hCG)
pregnancy test at screening or a positive urinary hCG pregnancy test prior to
randomisation, is pregnant, lactating, or planning to become pregnant during the
study.

 

12.  Positive test for human immunodeficiency virus (HIV) 1 and 2 antibodies,
hepatitis B virus (HBV) infection, or hepatitis C antibodies.

 

13.  Planned surgery or procedures during the participation of the study and for
14 days after the conclusion of study participation.

 

14.  Employee of the Investigator or study centre with direct involvement in the
proposed study or other studies under the direction of that Investigator or
study centre, as well as family members of the employees or the Investigator.

 

15.  Current or chronic history of liver disease or known hepatic or biliary
abnormalities (with the exception of Gilbert’s syndrome or asymptomatic
gallstones).

 

16.  The subject is unable or unwilling to comply fully with the study protocol.

 

17.  Subject is mentally or legally incapacitated.

 

18.  Unable or unwilling to undergo multiple venepuncture procedures or the
subject has poor access to veins suitable for cannulation.

 

19.  Any other reason that, in the opinion of the PI, would make participation
in the study inadvisable.

 

20.  A history of life-threatening COPD including Intensive Care Unit admission
and/or requiring intubation within the last 5 years.

 

21.  A history of > 1 hospitalisation for COPD in the previous 1 year prior to
screening.

 

22.  Evidence of cor pulmonale or clinically significant pulmonary hypertension.

 

23.  Requires routine treatment for COPD using one (or more) of the following
therapies within the 6 weeks before screening:

 

•  Oral b2 agonists

 

•  Methyl xanthines

 

•  PDE inhibitors

 

•  Oral leukotriene inhibitors

 

•  Antibiotic therapies for acute infections; chronic antibiotic use for
prophylaxis, e.g. macrolides, is acceptable.

 

CONFIDENTIAL INFORMATION

53



--------------------------------------------------------------------------------

  

24.  Other respiratory disorders: Subjects with a current diagnosis of asthma,
active tuberculosis, lung cancer, bronchiectasis, sarcoidosis, lung fibrosis,
interstitial lung diseases, or other active pulmonary diseases other than COPD.

 

25.  Subjects with a history of chronic uncontrolled disease including, but not
limited to, cardiovascular, endocrine, neurological, hepatic, gastrointestinal,
renal, hematologic, urologic, immunologic, or ophthalmic diseases that, in the
opinion of the PI, would make participation in the study inadvisable.

 

26.  Subjects with a history of sleep apnoea requiring non-invasive ventilation
or supplemental oxygen during sleep.

 

27.  Previous lung resection or lung reduction surgery.

 

28.  Active participation in a pulmonary rehabilitation program.

 

29.  Has had major surgery within 6 weeks before screening.

 

30.  A disclosed history, or one known to the Investigator, of significant
noncompliance in previous investigational studies or with prescribed
medications.

 

31.  History of unstable or uncontrolled hypertension or has been diagnosed with
hypertension in last 3 months.

 

32.  Requires supplemental oxygen, even on an occasional basis.

 

CONFIDENTIAL INFORMATION

54



--------------------------------------------------------------------------------

Criteria for Evaluation   

Safety and Tolerability of RV1162:

 

Vital signs, physical examinations, and medical history

 

12-lead ECG

 

Heamatology, serum chemistry, and coagulation laboratory tests

 

Urinalysis and urine drug screen

 

Serum (screening) and urine (Day 1) pregnancy tests in WOCBP

 

Pulse oximetry

 

Spirometry

 

Pharmacokinetics:

 

Blood samples for systemic RV1162 levels:

 

Treatment Period Day 1 at pre-dose, 0.25, 0.75, 2, 4, 8, and 12 h post-dose

 

Treatment Period Day 2 at 24 h post-dose but prior to Dose 2

 

Treatment Period Day 7 at pre-dose, 0.25, 0.75, 2, 4, 8, and 12 h post-dose

 

Treatment Period Day 14 at pre-dose, 0.25, 0.75, 2, 4, 8, and 12 h post-dose

 

End of Study 28 days after the last dose of the last Treatment Period

 

Sputum samples for airway RV1162 PK levels:

 

Treatment Period Day 2 at 24 h after Dose 1 but prior to Dose 2

 

Treatment Period Day 7 prior to Dose 7

 

Treatment Period Day 14 prior to Dose 14

 

End of Study 28 days after the last dose of the last Treatment Period

 

Sputum samples for PD evaluations:

 

Day -3 to Day -1 of each Treatment Period

 

Treatment Period Day 7 pre-dose

 

Treatment Period Day 14 pre-dose

 

End of Study 28 days after the last dose of the last Treatment Period

 

CONFIDENTIAL INFORMATION

55



--------------------------------------------------------------------------------

Statistical Methods   

Sample size estimation

 

This study is not powered for any formal hypothesis test. The sample size of 15
subjects has been chosen to minimise exposure while allowing an adequate
assessment of safety and sputum PK.

 

Pharmacokinetic Parameters:    

 

PK concentrations and PK parameters will be listed and summarised using
descriptive statistics.

 

Safety Parameters:

 

Safety data analysis will be performed on all subjects in the safety population.
Individual and summary vital signs, ECG parameters, spirometry, pulse oximetry
and safety laboratory data will be listed and presented in tabular form with
mean, median, standard deviation and range (min and max) as appropriate.
Categorical variables will be summarised using frequency tables (frequency and
percentage). All safety data (scheduled and unscheduled) will be presented in
the data listings.

 

For the laboratory safety data, out-of-range values will be flagged in the data
listings and a list of clinically significantly abnormal values will be
presented. In addition, clinically significant abnormal values will be
summarised as appropriate.

 

CONFIDENTIAL INFORMATION

56



--------------------------------------------------------------------------------

Version: 09 October 2019

TABLE 1: SCHEDULE OF STUDY ASSESSMENTS

 

Visit

   Screening    Treatment Periods 1, 2 and 3- Washout of at least 21
days between treatment periods    End of Study1

Study Day

   Within 28 days
of TP1 Day 1    Day -3 to
Day -1    Day 1    Day 2    Day 7+1    Day 14+1    Day 28+2 Informed consent   
X                   Medical history    X                   Physical examination2
   X       X    X    X    X    X Vital signs3,4    X       X    X    X    X    X
Pulse oximetry    X       X    X    X    X    X Pregnancy test5    X       X   
         X FSH (postmenopausal females only; if required)    X                  
12-lead ECG6    X       X    X    X    X    X Serum chemistry, haematology,
coagulation, and urinalysis    X
11       X       X    X    X Urine for drugs of abuse    X       X       X    X
   X Spirometry7    X       X    X    X    X    X Sputum PD8    X    X         
X    X    X Study drug administration          X    X    X    X    Blood RV1162
PK9          X    X    X    X    X Sputum RV1162 PK10             X    X    X   
X Device Training    X       X       X    X    AEs & Con Meds       From consent
and throughout the study

 

CONFIDENTIAL INFORMATION

57



--------------------------------------------------------------------------------

Version: 09 October 2019

 

1 

Subjects will return to the clinic at End of Study 28 days after the last dose
for safety assessments and collection of PK plasma and sputum and PD sputum
samples; if subject withdraws from the study early every effort will be made for
the subject to complete an End of Study visit.

2 

Full PE, including height and weight, at screening, Day 1 of each Treatment
Period, and at End of Study; brief examination on Day 2, Day 7 and Day 14.

3

Blood pressure, pulse rate, respiratory rate, and oral temperature.

4

Vital signs performed at screening and pre-dose, then post-dose every 15 minutes
for 1 hour, then hourly at 2, 3, and 4 hours, and then at 8 and 12 hours after
Day 1 dose of each Treatment Period; pre-dose and 1 hour post-dose after Day 2
dose of each Treatment Period, and pre-dose and 1, 4, 8, and 12 hours post-dose
after Day 7 and Day 14 dose of each Treatment Period.

5

Serum pregnancy at screening, urine pregnancy on Day 1 of each Treatment Period
and at End of Study.

6

12-lead ECG performed in triplicate; performed at screening, pre-dose and 1, 4,
and 8 hours post-dose after Day 1 dose of each Treatment Period, pre-dose and 1
hour post-dose after Day 2 dose of each Treatment Period, and pre-dose and 1, 4,
8, and 12 hours post-dose after Day 7and Day 14 dose of each Treatment Period.

7

Spirometry performed at screening , pre-dose and 1, 2, 4, 8, and 12 hours
post-dose after Day 1 dose of each Treatment Period, pre-dose and 1 hour
post-dose after Day 2 dose of each Treatment Period, and pre-dose and 1, 4, 8,
and 12 hours post-dose after Dose 7 and Day 14 dose of each Treatment Period.

8

Sputum collection will be performed at Screening and/or Baseline to ensure
subjects can produce adequate sample; PD sputum sample collected at baseline
visit between Day -3 and Day -1 of each Treatment Period, pre dose on Day 7 and
Day 14 of each Treatment Period and at the End of Study Visit.

9

Blood PK samples collected pre-dose and 0.25, 0.75, 2, 4, 8, and 12 hours
post-dose on Day 1, Day 7, and Day 14 of each Treatment Period, and prior to Day
2 dose of each Treatment Period.

10

Sputum PK samples collected pre-dose on Day 2 (24 hours post dose and prior to
Day 2 dose) and pre-dose Days 7 and 14 of each Treatment Period.

11 

Clinical safety laboratory samples (clinical chemistry, haematology,
coagulation, and urinalysis) must be performed within 7 days of Day 1, Period 1;
if this interval is exceeded, sampling must be repeated.

 

CONFIDENTIAL INFORMATION

58



--------------------------------------------------------------------------------

APPENDIX 4

JOHNSON & JOHNSON UNIVERSAL CALENDAR

2019 UNIVERSAL CALENDAR

 

      M      T      W      T      F      S      S                    M      T  
   W      T      F      S      S                        31                    
             1        2        3        4        5        6        7       

JANUARY

        1        2        3        4        5        6           JULY      8  
     9        10        11        12        13        14       

(4 Weeks)

     7        8        9        10        11        12        13           (4
Weeks)      15        16        17        18        19        20        21     
         14        15        16        17        18        19        20       
        22        23        24        25        26        27        28         
     21        22        23        24        25        26        27             
                                                                  28        29  
     30        31                         29        30        31              
    

FEBRUARY

                 1        2        3           AUGUST               1        2  
     3        4       

(4 Weeks)

     4        5        6        7        8        9        10           (4
Weeks)      5        6        7        8        9        10        11         
     11        12        13        14        15        16        17             
  12        13        14        15        16        17        18              
18        19        20        21        22        23        24                19
       20        21        22        23        24        25                     
                                                                                
                                                                     25       
26        27        28                         26        27        28        29
       30        31                              1        2        3          
                       1       

MARCH

     4        5        6        7        8        9        10          
SEPTEMBER      2        3        4        5        6        7        8       

(5 Weeks)

     11        12        13        14        15        16        17           (5
Weeks)      9        10        11        12        13        14        15       
       18        19        20        21        22        23        24          
     16        17        18        19        20        21        22            
  25        26        27        28        29        30        31               
23        24        25        26        27        28        29                  
                                                                               
         1        2        3        4        5        6        7               
30                         

APRIL

     8        9        10        11        12        13        14          
OCTOBER         1        2        3        4        5        6       

(4 Weeks)

     15        16        17        18        19        20        21           (4
Weeks)      7        8        9        10        11        12        13         
     22        23        24        25        26        27        28             
  14        15        16        17        18        19        20               
                            21        22        23        24        25        26
       27                                                   29        30        
                      28        29        30        31                

MAY

           1        2        3        4        5           NOVEMBER            
     1        2        3       

(4 Weeks)

     6        7        8        9        10        11        12           (4
Weeks)      4        5        6        7        8        9        10            
  13        14        15        16        17        18        19               
11        12        13        14        15        16        17               20
       21        22        23        24        25        26                     
18        19        20        21        22        23        24           

 

CONFIDENTIAL INFORMATION

59



--------------------------------------------------------------------------------

             27        28        29        30        31                      25
       26        27        28        29        30                              
  1        2                                  1       

JUNE

     3        4        5        6        7        8        9           DECEMBER
     2        3        4        5        6        7        8       

(5 Weeks)

     10        11        12        13        14        15        16           (5
Weeks)      9        10        11        12        13        14        15       
       17        18        19        20        21        22        23          
     16        17        18        19        20        21        22            
  24        25        26        27        28        29        30               
23        24        25        26        27        28        29                  
                                                                               
                                                           

2020 UNIVERSAL CALENDAR

 

      M      T      W      T      F      S      S                    M      T  
   W      T      F      S      S                        30        31           
                   29        30                      

JANUARY

           1        2        3        4        5           JULY            1  
     2        3        4        5       

(4 Weeks)

     6        7        8        9        10        11        12           (4
Weeks)      6        7        8        9        10        11        12         
     13        14        15        16        17        18        19             
  13        14        15        16        17        18        19              
20        21        22        23        24        25        26                20
       21        22        23        24        25        26                     
                                                                                
                                                               27        28     
  29        30        31                      27        28        29        30  
     31              FEBRUARY                     1        2           AUGUST   
                 1        2       

(4 Weeks)

     3        4        5        6        7        8        9           (4 Weeks)
     3        4        5        6        7        8        9               10  
     11        12        13        14        15        16                10     
  11        12        13        14        15        16               17       
18        19        20        21        22        23                17        18
       19        20        21        22        23                              
                                                                             24
       25        26        27        28        29                   24        25
       26        27        28        29        30                              
  1                31                          MARCH      2        3        4  
     5        6        7        8           SEPTEMBER         1        2       
3        4        5        6       

(5 Weeks)

     9        10        11        12        13        14        15           (5
Weeks)      7        8        9        10        11        12        13         
     16        17        18        19        20        21        22             
  14        15        16        17        18        19        20              
23        24        25        26        27        28        29                21
       22        23        24        25        26        27                     
                                                                                
                                                                               
                                        30        31                            
  28        29        30                    APRIL            1        2        3
       4        5           OCTOBER               1        2        3        4  
    

(4 Weeks)

     6        7        8        9        10        11        12           (4
Weeks)      5        6        7        8        9        10        11         
     13        14        15        16        17        18        19             
  12        13        14        15        16        17        18              
20        21        22        23        24        25        26                19
       20        21        22        23        24        25                     
                                                                                
                                                       

 

CONFIDENTIAL INFORMATION

60



--------------------------------------------------------------------------------

      27      28      29      30                                       26     
27      28      29      30      31                

MAY

                 1        2        3           NOVEMBER                        1
      

(4 Weeks)

     4        5        6        7        8        9        10           (4
Weeks)      2        3        4        5        6        7        8             
11      12      13      14      15      16      17                  9      10  
   11      12      13      14      15                 18        19        20  
     21        22        23        24                16        17        18     
  19        20        21        22                                             
                                                                               
                                              25        26        27        28  
     29        30        31                23        24        25        26     
  27        28        29                                            30        
                 JUNE      1        2        3        4        5        6       
7           DECEMBER         1        2        3        4        5        6     
 

(5 Weeks)

     8        9        10        11        12        13        14           (6
Weeks)      7        8        9        10        11        12        13         
     15        16        17        18        19        20        21             
  14        15        16        17        18        19        20              
22        23        24        25        26        27        28                21
       22        23        24        25        26        27                     
                      28        29        30        31                         
                                                                              
                                1        2        3           

 

CONFIDENTIAL INFORMATION

61



--------------------------------------------------------------------------------

APPENDIX 5

INVOICE AND PAYMENT

Invoices shall be due and payable within ninety (90) calendar days’ after
Licensee’s receipt thereof, unless otherwise set forth in this Agreement.
Provider shall establish a profile with Johnson & Johnson Accounts Payable at
www.ap.jnj.com and shall submit invoices electronically to Accounts Payable.
When logging into the website, Provider will be prompted for its supplier
number, which can be found on the purchase order. All invoices will be paid via
electronic funds transfer on the first (1st) and third (3rd) Monday of the
month, in arrears. Payments due on a holiday will be paid on the next Business
Day.

Copies of all invoices shall be sent concurrently to Karen Shakespeare, at
kshakesp@ITS.JNJ.com. All invoices must reference a valid JJEI Purchase Order
(P.O.) number which will be provided by JJEI. JJEI reserves the right to return
to Provider unprocessed and unpaid invoices that do not reference such P.O.
number. All invoices and payments shall be in U.S Dollars ($USD).

 

CONFIDENTIAL INFORMATION

62



--------------------------------------------------------------------------------

APPENDIX 6

ASSIGNMENT AGREEMENT

Appendix 6 (Assignment Agreement) is attached hereto and incorporated herein by
this reference.

 

CONFIDENTIAL INFORMATION

63



--------------------------------------------------------------------------------

APPENDIX 7

PRESS RELEASE

 

LOGO [g862269g0316231137146.jpg]

December XX, 2019

Pulmatrix Announces Kinase Inhibitor Licensing Agreement

with Lung Cancer Initiative at Johnson & Johnson

LEXINGTON, Mass., Dec. XX, 2019 /PRNewswire/ — Pulmatrix, Inc. (NASDAQ: PULM), a
clinical stage biopharmaceutical company developing innovative inhaled therapies
to address serious pulmonary diseases, today announced that it has entered into
a licensing and development agreement with the Lung Cancer Initiative at
Johnson & Johnson*. Through the agreement, the Lung Cancer Initiative gains an
option to access a portfolio of narrow spectrum kinase inhibitors intended for
development in lung cancer interception.

“Pulmatrix’s iSPERSE™ platform has the ability to enhance the safety and
efficacy profile of promising drug candidates,” said Ted Raad, Chief Executive
Officer of Pulmatrix. “We applied the iSPERSE™ technology to RV1162/PUR1800, the
lead in-licensed inhibitor and helped unlock its clinical potential by improving
the product’s profile from the original formulation. In 2020, we anticipate
clinical data from the first of these inhibitors in a disease area with
significant unmet medical need. We look forward to collaborating with the Lung
Cancer Initiative at Johnson & Johnson as we advance this important program.
Additionally, in 2020, we anticipate data from our phase 2 Pulmazole program and
we plan to introduce new proprietary, wholly owned iSPERSE enabled 505(b)(2)
assets to our pipeline.”

Under the terms of the agreement, the Lung Cancer Initiative will pay a
$7.2 million upfront payment and an additional $2 million milestone payment upon
completion of the ongoing Phase 1b study of RV1162/PUR1800 in stable COPD
patients, on-track for year-end 2020. If the Lung Cancer Initiative exercises
the option on RV1162/PUR1800 and the portfolio of these kinase inhibitors,
Pulmatrix is eligible for up to $91M in additional development and commercial
milestones, as well as royalty payments.

About Pulmatrix

Pulmatrix is a clinical stage biopharmaceutical company developing innovative
inhaled therapies to address serious pulmonary disease using its patented
iSPERSE™ technology. The Company’s proprietary product pipeline is focused on
advancing treatments for serious lung diseases, including Pulmazole, an inhaled
anti-fungal for patients with allergic bronchopulmonary aspergillosis (“ABPA”),
and PUR1800, a narrow spectrum kinase inhibitor for patients with obstructive
lung diseases including asthma and chronic obstructive pulmonary disease
(“COPD”). Pulmatrix’s product candidates are based on iSPERSE™, its proprietary
engineered dry powder delivery platform, which seeks to improve therapeutic
delivery to the lungs by maximizing local concentrations and reducing systemic
side effects to improve patient outcomes.

FORWARD-LOOKING STATEMENTS

Certain statements in this press release that are forward-looking and not
statements of historical fact are forward-looking statements within the meaning
of the safe harbor provisions of the Private Securities Litigation Reform Act of
1995. Such forward-looking statements include, but are not limited to,
statements of historical fact, and may be identified by words such as
“anticipates,” “assumes,” “believes,” “can,” “could,” “estimates,” “expects,”
“forecasts,” “guides,” “intends,” “is confident that”, “may,” “plans,” “seeks,”
“projects,” “targets,” and “would,” and their opposites and similar expressions
are intended to identify forward-looking statements. Such forward-looking
statements are based on the beliefs of management



--------------------------------------------------------------------------------

as well as assumptions made by and information currently available to
management. Actual results could differ materially from those contemplated by
the forward-looking statements as a result of certain factors, including, but
not limited to, delays in planned clinical trials; the ability to establish that
potential products are efficacious or safe in preclinical or clinical trials;
the ability to establish or maintain collaborations on the development of
therapeutic candidates; the ability to obtain appropriate or necessary
governmental approvals to market potential products; the ability to obtain
future funding for developmental products and working capital and to obtain such
funding on commercially reasonable terms; the Company’s ability to manufacture
product candidates on a commercial scale or in collaborations with third
parties; changes in the size and nature of competitors; the ability to retain
key executives and scientists; and the ability to secure and enforce legal
rights related to the Company’s products, including patent protection. A
discussion of these and other factors, including risks and uncertainties with
respect to the Company, is set forth in the Company’s filings with the SEC,
including its annual report on Form 10-K filed with the Securities and Exchange
Commission on February 19, 2019, as amended on July 24, 2019, as may be
supplemented or amended by the Company’s Quarterly Reports on Form 10-Q. The
Company disclaims any intention or obligation to revise any forward-looking
statements, whether as a result of new information, future events or otherwise,
except as required by law.

 

*

Johnson & Johnson Enterprise Innovation Inc. is the legal entity to the
agreement.

###

Investor Contact

Timothy McCarthy, CFA

212.915.2564

tim@lifesciadvisors.com



--------------------------------------------------------------------------------

APPENDIX 8

SIDE LETTER

Appendix 8 (Side Letter) is attached hereto and incorporated herein by this
reference.

 

CONFIDENTIAL INFORMATION

66